EXHIBIT 10.1

FIRST AMENDMENT AND RESTATEMENT OF
ROCK OF AGES CORPORATION
KEY EMPLOYEES DEFERRED SALARY PLAN

    This amended and restated Key Employees Deferred Salary Plan is hereby
adopted this 6th day of April, 2006, but effective January 1, 2005, by Rock of
Ages Corporation, a Delaware corporation with its principal place of business at
369 North State Street, Concord, New Hampshire 03301 (hereinafter referred to as
the "Company").

WITNESSETH:

 

    WHEREAS, the Company, having heretofore created a non-qualified, unfunded
deferred compensation plan (hereinafter referred to as the "Plan") for the
benefit of designated key employees of the Company, now desires to amend said
Plan in certain respects to comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), and the U.S. Treasury
Regulations from time to promulgated thereunder (the "Regulations");

    NOW THEREFORE, in consideration of the premises, the Company does hereby
amend and restate the provisions of the Plan as follows, effective January 1,
2005:

ARTICLE I

Definitions

    1.1.    "Account" shall mean the Deferred Salary Account created for the
benefit of each Participant pursuant to Article II hereof.

    1.2.    "Beneficiary" shall mean an individual, trust or other entity
designated as such by a Participant from time to time pursuant to 5.2 hereof.

    1.3.    "Board" means the Board of Directors of the Company, or any
committee thereof to which the administration of this Plan may lawfully be
delegated pursuant to the Bylaws of the Company.

    1.4.    "Company" means Rock of Ages Corporation, any affiliate thereof, or
successor company thereto pursuant to Section 8.8 hereof.

    1.5.    "Disability" means (a) as to Pre-2005 Accounts, complete and
permanent inability by reason of illness or accident to perform the duties of
the occupation at which a Participant was employed by the Company when such
Disability commenced; and (b) as to Post-2004 Accounts, if an Employee (i) is
unable to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or to last for a continuous period of not less that twelve (12) months, or
(ii) is by reason of any such impairment receiving income replacement benefits
for a period of not less than three (3) months under an accident and health plan
covering employees of the Company. All determinations as to the date and extent
of Disability of any Participant shall be made by the Board, upon the basis of
such evidence as the Board deems necessary and appropriate.

--------------------------------------------------------------------------------

    1.6.    "Employee" means any person, including an officer of the Company
(whether or not he or she is also a director thereof), who is employed by the
Company on a full-time basis, who is compensated for such employment by a
regular salary and who, in the opinion of the Board, is a key employee of the
Company in a position to contribute materially to its continued growth and
development and to its future financial success. The term "Employee" does not
include persons who are retained by the Company only as directors, consultants
or independent contractors.

    1.7.    "Participant" means an Employee who is participating in this Plan in
accordance with its terms.

    1.8.    "Plan Year" means the calendar year or portion thereof during which
the Plan is in effect.

    1.9.    "Post-2004 Account" means an Account (or subaccount thereof)
established with respect to sums deferred or credited and/or becoming vested and
nonforfeitable after December 31, 2004, including interest credited thereto as
provided in Section 3.3 hereof.

    1.10.    "Pre-2005 Accounts" means an Account (or subaccount hereof)
established with respect to sums deferred and credited hereunder and becoming
vested and nonforfeitable prior to January 1, 2005, including interest credited
thereto as provided in Section 3.3.

    1.11.    "Retirement" means a severance from employment with the Company
upon or after attaining age sixty (60).

    1.12.    "Specified Employee" means a Participant who is a "key employee,"
within the meaning of Section 416(i) of the Code (without regard to Section
416(i)(5) thereof), of the Company, provided its stock is publicly traded on an
established securities market or otherwise, as determined in accordance with
applicable Regulations. For purposes hereof, a Participant is a Specified
Employee of the Company with respect to a given Plan Year if, at any time during
the twelve (12) month period ending on the September 30 next preceding the
commencement of said Plan Year (the "identification date," for purposes of
Section 409A of the Code and the Regulations thereunder), he or she is (a) an
officer of the Company having an annual compensation from the Company greater
than One Hundred Thirty-Thousand Dollars ($130,000), subject to adjustment as
provided in Section 416(i)(1)(A) of the Code and provided that no more than
fifty (50) Employees (or, if lesser, the greater of three (3) or ten percent
(10%) of the Employees) shall be treated as officers for this purpose; (b) a
five percent (5%) owner of the Company; or (c) a one percent (1%) owner of the
Company having an annual compensation from the Company greater than One Hundred
Fifty Thousand Dollars ($150,000).

-2-

--------------------------------------------------------------------------------

    1.13.    "Termination Date" shall mean the date of a Participant's
separation from service with the Company, by reason of death, Disability,
Retirement or otherwise.

ARTICLE II

Participation

    Participation in the Plan shall be limited to such Employees of the Company
as may be from time to time designated by the Board in its sole discretion,
either by name or by job title or description; provided that (a) all
Participants shall be drawn from the select group of management and
highly-compensated employees, within the meaning of Section 2520.104-23(d) of
the U.S. Department of Labor Regulations; (b) no more than fifty (50) employees,
each of whom is an "accredited investor" within the meaning of Rule 501 of the
Securities Act of 1933, as amended, will be entitled to become Participants
under the Plan; and (c) no Employee will be eligible to participate unless he or
she shall have fulfilled all of the following requirements as of the time he or
she begins to participate:

            (1)    the Employee has attained age fifty-five (55);

            (2)    the Employee is an executive officer of the Company;

            (3)    the Employee has completed a minimum of ten (10) years of
continuous service with the Company; provided that this requirement may be
waived by the Board in its sole discretion in the case of any Employee who had
attained age sixty (60) as of the effective date of this Plan and is otherwise
eligible to participate; and

            (4)    the Employee's annual base salary (excluding bonuses,
deferred compensation (other than deferred salary pursuant to this Plan), fringe
benefits and other non-cash compensation) exceeds Two Hundred Thousand Dollars
($200,000); provided that effective January 1, 2003 and on each January 1
thereafter said Two Hundred Thousand Dollar ($200,000) amount shall be adjusted
to reflect the average percentage change in the base salaries of all officers of
the Company.

Once an Employee is designated as a Participant in accordance with the
provisions hereof, he or she shall remain eligible to participate for as long as
he or she remains an Employee of the Company.

-3-

--------------------------------------------------------------------------------

ARTICLE III

Deferred Salary Elections and Participant Accounts

    3.1.    Deferral Notices; Timing and Effect. Each Participant, by filing a
Deferral Notice in a timely manner as prescribed herein, may irrevocably elect
to defer not more than One Hundred Thousand Dollars ($100,000) of his or her
annual compensation from the Company for future distribution in accordance with
the provisions of this Plan. Each Deferral Notice shall specify a fixed
percentage or a fixed dollar amount of compensation to be deferred in accordance
with the terms of this Plan, and shall otherwise be in form and substance
satisfactory to the Company, signed by the Participant and delivered to the
Company only at the times specified in this Plan. The initial Deferral Notice
filed by a Participant in accordance with this Section 3.1 must be delivered by
the Participant to the Company no later than thirty (30) days after first
becoming eligible to participate in the Plan, and shall be effective with
respect to compensation otherwise payable to the Participant on or after the
first day of the month following the month during which such Deferral Notice is
delivered to the Company. Any other Deferral Notice must be delivered prior to
the commencement of the Plan Year in which the services to which the
compensation to be deferred pertains are to be performed. A Deferral Notice will
continue in effect until terminated or modified by a subsequent Deferral Notice.
Any subsequent Deferral Notice shall only apply to compensation otherwise
payable to the Participant with respect to services performed by the Participant
in a Plan Year subsequent to that in which such subsequent Deferral Notice is
delivered to the Company.

    3.2.    Deferred Salary Accounts. The Company shall create for each
Participant a Deferred Salary Account for the purpose of recording that
Participant's accumulated Deferred Salary benefits under this Plan. Where
appropriate, such Account shall consist of two subaccounts: a Post-2004 Account
and a Pre-2005 Account. Deferred Salary as specified in the applicable Deferral
Notice shall be credited by the Company to the Deferred Salary Account of the
Participant in question. Each Participant's Deferred Salary Account shall be
deemed credited, on the date or dates for payment of compensation in accordance
with the Company's normal practices, with a dollar amount equal to (a) the
Participant's total Deferred Salary election for the calendar year, divided by
(b) the total number of dates for payment of compensation during the calendar
year with respect to the particular Participant. The aggregate Account balances
shall be and remain part of the general unrestricted assets of the Company, and
shall be available for investment and use by the Company in the day-to-day
conduct of its business unless and until such time as such Accounts or portions
thereof are distributed or made available to Participants as deferred
compensation benefits in accordance with Articles V and VI hereof. No present or
former Participant, nor any Beneficiary thereof, shall have any right, title or
claim in or to any specific assets of the Company, but only a claim against the
Company as a general, unsecured creditor thereof to the extent of the
undistributed portion of his or her vested Deferred Salary Account in accordance
with the terms and conditions hereof. No Participant may in any manner pledge,
hypothecate, assign or otherwise transfer, encumber, alienate, anticipate or
borrow against his Account or any benefit, credit or contribution under this
Plan until such time as the same shall have been distributed in accordance with
the provisions of Article VI hereof.

    3.3.    Interest Credited to Participant Accounts. Interest at the rate of
twelve percent (12%) per annum shall be credited on a monthly basis to each
Participant's Deferred Salary Account based upon the Participant's Account
balance as of the close of each calendar month, until said Account balance is
fully distributed pursuant to Articles V and VI hereof.

    3.4.    Annual Statement of Account. As soon as practicable after the close
of each calendar year, the Company shall present to each Participant a statement
of his or her Deferred Salary Account showing the credit thereto at the
beginning of the year, if any, any additions thereto and/or distributions
therefrom, for the calendar year just ended, the Participant's vested interest
in his or her Account, calculated pursuant to Article III hereof, and such other
information as the Company may deem necessary or desirable. Statements may be
presented on a more frequent basis at the option of the Company.

-4-

--------------------------------------------------------------------------------

ARTICLE IV

Vesting

    4.1.    Participants' Vested Interests. Subject only to the provisions of
Section 4.2 hereof, each Participant's interest in his or her Deferred Salary
Account shall at all times be vested and nonforfeitable.

    4.2.    Golden Parachute Payments. Notwithstanding any other provision of
this Plan, there shall be forfeited to the Company that portion of the Post-2004
Account of any Participant hereunder which would, if distributed to or received
by that Participant and his or her beneficiaries, constitute an "excess
parachute payment" within the meaning of Section 280G of the Internal Revenue
Code, as amended, for purposes of that Section and Section 4999 of the Code, in
each case as explicated by U.S. Treasury Regulations promulgated pursuant
thereto, regardless of whether the Participant's rights in the same are vested
in accordance with Section 4.1 hereof; provided that the Company shall take all
reasonable steps in accordance with its normal personnel and compensation
policies and procedures to restructure the affected Participant's overall
compensation package from the Company in such fashion as to minimize or
eliminate the effects of this Section 4.2. Any Deferred Salary Account balance
forfeited in whole or in part under this Section 4.2 shall be retained by the
Company as part of its general unrestricted assets, and the Company shall not be
obliged to re-designate the same as part of the Deferred Salary, nor to
reallocate the same to the Accounts of the remaining Plan Participants and
Beneficiaries hereunder.

ARTICLE V

Benefits

    5.1.    Retirement. Upon or after Retirement the Participant shall be
entitled to receive the entire amount then in his Account in accordance with the
provisions of Article VI hereof, and the Participant's right therein shall
thereupon be nonforfeitable, subject only to the provisions of Section 4.2
hereof.

    5.2.    Death. Upon the death of a Participant prior to complete
distribution of his or her Plan Account, the entire amount credited to his or
her Account, subject only to the provisions of Section 4.2 hereof, shall be paid
in accordance with the Participant's election pursuant to Section 6.1 hereof to
one or more individuals or trusts designated as Beneficiaries in writing by the
Participant on forms to be supplied by the Company. Said designation shall be
made initially by each Participant within thirty (30) days after first becoming
eligible to participate in the Plan. Such designations may be periodically
reviewed and updated by the Participant, in accordance with applicable laws and
regulations including, without limitation, the Code, and specifically as to
Post-2004 Accounts, Section 409A thereof and the Regulations. Notwithstanding
the above, however, if no such designation is in effect and on file with the
Company at the date of the Participant's death, said amount shall be payable to
the surviving spouse of the Participant, provided that at the time of
Participant's death no proceedings for divorce or legal separation are pending,
in accordance with the Participant's election pursuant to Section 6.1 hereof,
but if no such election is in effect or on file with the Company, in accordance
with the surviving spouse's election pursuant to Section 6.1 hereof. However, if
the Participant dies with no surviving spouse, or if proceedings for divorce or
legal separation from the spouse are pending at the time of Participant's death,
said amount shall be paid to his or her living descendants, per stirpes, or, if
none, to equally his or her living parents, or, if none, to his or her estate,
in any case pursuant to Section 6.1(c) hereof, subject to a term certain of ten
(10) years.

-5-

--------------------------------------------------------------------------------

    5.3.    Disability. An expressed purpose of this Plan is to provide
additional compensation for Participants and their Beneficiaries in the event of
disability. Accordingly, a Participant shall be deemed to have reached
Retirement on the last day in any calendar month in which he or she is deemed to
have suffered a Disability, and shall be entitled to and shall be paid benefits
as provided in Section 5.1 hereof.

    5.4.    Other Separation from Service. If a Participant separates from
service with the Company for any reason other than those set forth in Sections
5.1 through 5.3 hereof (regardless of whether his or her status as an Employee
of the Company is also terminated), the Participant shall be entitled to receive
the entire amount credited to his or her Account, subject to the provisions of
Section 4.2 hereof, in which case distribution shall be made in the manner
prescribed for such distributions in Article VI hereof. Said amount shall be
distributed to the Participant, and/or to his or her Beneficiaries in the event
of death subsequent to termination, commencing upon the earliest date that the
Participant would have been eligible for Retirement had he or she not separated
from service with the Company to that date. Notwithstanding the foregoing, the
Company may in its sole discretion elect to make full or partial payment in a
lump sum at the time of termination of participation or at any time or times
thereafter, but only if and to the extent permitted by applicable laws and
regulations including, without limitation, the Code and, specifically as to
Post-2004 Accounts, Section 409A thereof and the Regulations.

ARTICLE VI

Distribution of Benefits

    6.1.    Methods of Distribution. Upon becoming entitled to distribution of
his or her Deferred Salary Account in accordance with Article V hereof, the
Participant or his or her Beneficiaries shall be paid the amount credited to the
Participant's Account as of the date he or she ceased active participation in
the Plan, plus interest credited on the undistributed Account balance
thereafter, pursuant to Section 3.3 hereof. Said amount shall be payable as
provided herein, as elected in writing by the Participant on forms to be
supplied by the Company. Such election shall be made initially by each
Participant within thirty (30) days after first becoming eligible to participate
in the Plan. Such designations may be periodically reviewed and updated by the
Participant, in accordance with applicable laws and regulations including,
without limitation, the Code, and specifically as to Post-2004 Accounts, Section
409A thereof and the Regulations. Notwithstanding the above, however, if no such
election is in effect and on file with the Company at the time of the
Participant's death, said amount shall be paid in the manner prescribed in
Section 5.2 hereof. In all other cases said amount shall be payable as follows:

-6-

--------------------------------------------------------------------------------

            (a)    Interest only on the undistributed Account balance as
credited, at the rate provided in Section 3.3 hereof, payable monthly, quarterly
or annually for the life or life expectancy of the Participant or the joint
lives or life expectancies of the Participant and his or her spouse, with
distribution of the remaining Account balance to occur upon the death of the
Participant or of the latter to die of the Participant and his or her spouse; or

            (b)    As provided in paragraph (a) hereof, but subject to a term
certain of not less than ten (10) nor more than twenty (20) years with respect
to such payment of interest only; or

            (c)    Level payment amortization of the Participant's Account
balance as of the commencement of payments, plus interest on the undistributed
Account balance at the rate provided in Section 3.3 hereof, over any of the time
periods available under paragraphs (a) and (b) hereof.

            (d)    In such other form of payment as may be determined by the
Board in its sole discretion, provided a timely election is filed by the
Participant as prescribed herein and by applicable laws and regulations.

Notwithstanding any other provision hereof, in the event of a distribution of
benefits pursuant to Section 5.1 or 5.4 hereof to a Participant who is a
Specified Employee, distribution of such Participant's Post-2004 Account shall
commence on the earlier of (A) six (6) months after the date of separation from
service, or (B) the death of the Employee. In such event, the initial
distribution of such Post-2004 Account shall, provided the Participate so elects
in a timely manner as prescribed herein and by applicable laws and regulations,
include a lump sum payment of interest accrued on such Account pursuant to
Section 3.3 hereof during the period from separation from service until the date
of such initial distribution.

The method of distribution hereunder shall only be subject to change by the
Company (i) with the consent of the affected Participants, or that of their
Beneficiaries if and as applicable; and (ii) if and to the extent permitted by
applicable laws and regulations including, without limitation, the Code and,
specifically as to Post-2004 Accounts, Section 409A thereof and the Regulations.

    6.2.    Payment Procedures. All payments provided for by this Plan shall be
made in conformity with the regular payroll procedures in use by the Company at
the time of payment. Notwithstanding any of the provisions hereof, the Company
may withhold from any payment to be made hereunder such amount as it may be
required to withhold under any applicable federal, state or other law, and may
transmit such withheld amounts to the applicable taxing authority. The
undistributed portion of any deferred compensation payable hereunder shall at
all times be subject to set-off for any and all debts owed to the Company by the
Participant or his or her estate and Beneficiaries.

-7-

--------------------------------------------------------------------------------

ARTICLE VII

Plan Administration

    7.1.    General. The Company shall be the Plan Administrator of this Plan,
and as such shall have full power and discretionary authority to administer the
operation of the Plan and to interpret, construe and apply the provisions
thereof. The Plan Administrator may delegate responsibilities for the operation
and administration of the Plan by written agreement with the person or persons
to whom such responsibilities are so delegated. The Plan Administrator is hereby
designated as the agent of the Plan for service of legal process. Decisions
concerning the identification of employees and positions within the Company to
be covered by the Plan shall be made by the Compensation Committee of the Board.
Within the framework of the foregoing, no officer, director or employee of the
Company exercising policy-making or administrative functions with respect to the
Plan, either individually or in concert with others, shall have any voice in any
decision directly affecting his or her own Deferred Salary Account or the
determination, distribution or administration thereof.

    7.2.    Benefit Application and Appeals Procedure. The Participant or his or
her Beneficiaries under this Plan shall make application for Deferred Salary
payments and have his or her application reviewed under the following procedure:

            (a)    The applicant shall apply for such payments by filing a
written request with the Plan Administrator upon a form to be furnished by the
Plan Administrator for such purpose. The applicant shall submit to the Plan
Administrator a death certificate or such other documents as may be required by
the Plan Administrator to verify the application prior to payment. Any failure
to comply with this requirement within a reasonable time (not less than sixty
(60) days following the date of request) may, within the discretion of the Plan
Administrator, terminate such applicant's right to benefits hereunder.

            (b)    If an application is wholly or partially denied the Plan
Administrator shall furnish the Participant with written notice of the denial
within ninety (90) days of the date the original application was filed (or, if
later, the date that all additional information required to process the
application was received by the Plan Administrator). This notice of denial shall
provide (1) the reason for the denial, (2) specific reference to pertinent Plan
provisions on which the denial is based, (3) a description of any additional
information needed to perfect the application and an explanation of why such
information is necessary, and (4) an explanation of the Plan's benefit
application and claims procedures.

            (c)    The Participant shall have sixty (60) days from receipt of
the denial notice in which to make written application for review by the Plan
Administrator. The Participant may request that the review be in the nature of a
hearing. The Participant shall have the right (1) to representation, (2) to
review pertinent documents, and (3) to submit comments in writing.

-8-

--------------------------------------------------------------------------------

            (d)    The Plan Administrator shall issue a decision on such review
within sixty (60) days (one hundred twenty (120) days if a hearing is requested
and held) after receipt of an application for review as provided in paragraph
(c), which decision shall be final and binding upon all parties.

ARTICLE VIII

Miscellaneous Provisions

    8.1.    Limited Liability. Except as expressly provided herein, nothing
contained in this instrument shall be construed to commit the shareholders,
officers or Board of Directors of the Company or the Company itself to any
liability for any payment now or hereafter to any Participant or to his or her
Beneficiaries.

    8.2.    No Expansion of Employee Rights. This Plan shall not be considered a
guarantee of employment to any Participant hereunder for any period of time
whatsoever, and the inclusion of any Participant in the Plan does not insure his
or her retention as an employee of the Company or of his or her continued
participation in this Plan, except with respect to amounts previously credited
to his or her Deferred Salary Account, subject to the provisions of Article IV
hereof.

    8.3.    Termination and Amendment. The Company reserves the right from time
to time to terminate or amend in whole or in part any or all of the provisions
of the Plan by resolution of its Board of Directors, such termination or
amendment to become effective as of the date specified by the Board of Directors
in said resolution; provided that this Plan may not be so terminated or amended
as to any Participant or his or her Beneficiaries after deferred compensation
benefits have been accrued to that Participant's Deferred Salary Account in such
a manner as to reduce, modify or terminate such benefits to the said Participant
or his or her Beneficiaries, without their written consent, subject to the
provisions of Article IV hereof.

    8.4.    Captions. All article and section headings and captions in this Plan
are intended merely for convenience and shall in no way be deemed to modify or
supplement the actual terms and provisions set forth.

    8.5.    Other Benefits, Agreements and Contracts. Nothing contained herein
shall in any way limit any Participant's right to participate in or benefit from
any employee pension or welfare benefit plan or program for which said
Participant is or may otherwise become eligible by reason of his or her
employment; provided, however, that no award, credit or distribution of Deferred
Salary or other benefits or payments hereunder shall be deemed to be or treated
as compensation for the purposes of calculating contributions, benefits or
payments under any of said plans or programs. This Plan shall not be deemed to
replace or supplant any agreement or contract of employment between the Company
and any Participant, whether oral or written, but shall be considered a
supplement thereto.

-9-

--------------------------------------------------------------------------------

    8.6.    Insurance and Other Corporate Assets. If the Company shall acquire
an insurance policy, annuity contract or any other asset in connection with the
liabilities assumed by it hereunder, it is expressly understood and agreed that
no Participant or Beneficiary shall have any right with respect to, or claim
against, such policy, contract, or asset, except as expressly provided by the
terms of such policy or contract, in the title to such other asset or in any
separate agreement or understanding concerning the same. Such policy, contract,
or asset shall not be deemed to be held under any trust for the benefit of any
Participant or his or her Beneficiaries, or to be held in any way as collateral
security for the fulfillment of the obligations of the Company under this Plan,
except as may be expressly provided by the terms of such policy, contract, in
the title to such other asset or in any separate agreement or understanding
concerning the same, all of which shall otherwise be and remain general,
unpledged and unrestricted assets of the Company.

    8.7.    Governing Law. This Plan shall be governed and construed in
accordance with the laws of the United States of America and, to the extent not
preempted thereby, those of the State of New Hampshire. The Merrimack County,
New Hampshire Superior Court and the United States District Court for the
District of New Hampshire shall be deemed the sole convenient and appropriate
forums for the litigation of all suits, actions and claims arising herefrom.

    8.8.    Binding Effect. This Plan shall be binding upon the Company and its
successors and assigns, and upon each Participant and his or her estate, heirs,
assigns and Beneficiaries, unless and until terminated or amended by the Company
as provided herein. In the event the Company becomes a party to any merger,
consolidation, reorganization or other transaction resulting in any change in
the ownership or control of the Company, this Plan shall remain in full force
and effect as an obligation of the Company or its successors in interest unless
and until so terminated or amended, subject to the provisions of Article IV
hereof.

    8.9.    Severability. In the event any provision of this Plan shall be held
invalid, unenforceable or illegal by any administrative body or by a court of
competent jurisdiction, as sustained on appeal; or by any governmental,
legislative or other action, then said provision shall be null, void and of no
effect in its application hereto and such action shall not invalidate or render
unenforceable any other provision hereof.

    8.10.    Gender and Number. All words herein denoting gender shall be deemed
to refer to the feminine, masculine or neuter, singular or plural, as the
context and facts require such construction.

    8.11.    Missing Payees; Notices. Each current and former Participant and
each Beneficiary must file with the Administrator from time to time in writing
his or her post office address and each change of post office address. The
Company shall not be required to search for or locate a current or former
Participant or Beneficiary. All notices, statements or other communications
required or permitted to be given pursuant hereto shall be in writing and shall
be hand delivered or sent by U.S. Mail or private express company, postage
prepaid, addressed to the party in question at his or her last known address,
and when so given shall be deemed delivered for all purposes on the date of
delivery, if hand delivered, or on the date of mailing, if mailed.

-10-

--------------------------------------------------------------------------------

    8.12.    Nonalienation of Benefits. Benefits payable under this Plan shall
not, to the full extent permitted by applicable law, be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind, either voluntary or
involuntary, prior to being actually received by the person entitled to the
benefit under the terms of the Plan. Any attempt to anticipate, alienate, sell,
transfer, assign, pledge, encumber, charge or otherwise dispose of any right to
benefits payable hereunder shall be void; provided, however, that benefits
payable hereunder are subject to set-off as provided in Section 6.2 hereof.

    IN WITNESS WHEREOF, the Company has caused this amended and restated Key
Employees Deferred Salary Plan to be executed as of the day and year first above
written.

COMPANY: ROCK OF AGES CORPORATION   By: /s/ Charles M. Waite
Charles M. Waite, Chairman-
Compensation Committee

          

-11-

--------------------------------------------------------------------------------

 

EXHIBIT 10.6

EMPLOYMENT AGREEMENT
(Richard M. Urbach)

    This Agreement made this 15th day of September, 2004, by and among ROCK OF
AGES CORPORATION, a Delaware corporation, with a principal place of business at
772 Graniteville Road, Graniteville, Vermont 05641 ("Company"), and RICHARD M.
URBACH ("Employee") residing at 524 Rockland Drive, Pittsburgh, Pennsylvania
15239.

FACTUAL BACKGROUND:

    A.    Employee has been Regional Operations Manager of Rock of Ages
Memorials, Inc. and has been an employee of the Company's wholly-owned
subsidiary, Rock of Ages Memorials, Inc. since November 1999 pursuant to an
Employment Agreement dated November 4, 1999 (the "Prior Agreement"). Company and
Employee now wish to continue Employee's employment in a new position as
Regional Vice President/Western Region, reporting to the President/COO of the
Memorials Division of the Company, with principal responsibility for
supervising, coordinating and developing retail sales and operations for the
Western region, (the "Position") along with such other duties and
responsibilities as Company may assign to Employee; and Employee wishes to
accept such employment subject to the terms and conditions of this agreement.

    B.    Company and its direct and indirect subsidiaries, affiliates, parent
and successors and assigns are sometimes herein referred to as the "ROAC
Corporate Group."

    C.    Company and the ROAC Corporate Group quarry and manufacture granite
memorials, monuments and other granite products, perform services related
thereto; and market and sell granite, marble, bronze and other memorials and
monuments, burial lots, crypts, niches and products related thereto, and
services related to such products both at wholesale and retail in the United
States and in various foreign countries (Company's "Business" or "Restricted
Business") and have accumulated valuable and confidential information including
trade secrets and know-how relating to technology, manufacturing procedures,
formulas, machines, marketing plans, sources of supply, business strategies and
other business records.

    D.    The agreement by Employee to enter into the covenants contained herein
is a condition precedent to the continued employment of Employee in the
Position, Employee acknowledges the same and that his execution of this
agreement is an express condition of his continued employment; and that said
covenants are given as material consideration for such employment and the other
benefits conferred upon him by this agreement.

--------------------------------------------------------------------------------

    E.    As used herein the term "Company" shall refer to Company and where
applicable to any direct or indirect subsidiary or affiliate of Company for
which Employee may from time to time be performing services under this
agreement.

    NOW, THEREFORE, in consideration of such employment and other valuable
consideration, receipt of which is hereby acknowledged, the parties hereto agree
as follows:

    1.    Employment. Company agrees to employ Employee, and Employee accepts
employment in the Position, reporting to the President/COO of the Memorials
Division of the Company, all upon the terms and conditions hereinafter set
forth.

    2.    Duties and Policies.

            (a)    Duties. The Employee agrees to devote his full time and best
efforts to his employment duties in the Position, subject to the rights of
Company in the second sentence of this Section 2(a), and to such other duties as
may be assigned to him from time to time by Company. Company reserves the right
in its sole discretion to request Employee to perform no duties for it under
this agreement from time to time or at any time for such periods of time during
the Term as it in its sole discretion may determine and in the event Company
takes such action, Employee will thereafter not be eligible for any further
increases in his Annual Base Salary or for any bonuses until Company requests,
if ever, Employee return to active work.

            (b)    Policies. Employee agrees to abide by the policies, rules,
regulations or usages applicable to Employee as established by Company from time
to time and provided to Employee in writing.

    3.    Term. The term of this agreement (herein the "Term") shall be five (5)
years, beginning on the date hereof, unless terminated earlier as hereinafter
provided.

    4.    Compensation. For all services to be rendered by Employee in any
capacity hereunder, the Company shall pay Employee the following:

            (a)    Salary. The Company shall pay Employee an annual base salary
of One Hundred Thirty Thousand Twelve Dollars ($130,012) less withholding and
other taxes required by federal and state law (the "Annual Base Salary"),
payable in equal monthly installments, or as otherwise required by law. Any
increases in Annual Base Salary shall be in the sole discretion of the Company,
it being understood such increases are not guaranteed, but are subject to
Employee's job performance and the determination of the Company, in its sole
discretion, to award such salary increases to Employee. Salary increases are not
contemplated until January 2006.

            (b)    Bonus. Employee may also be awarded a bonus or bonuses from
time to time during the Term at such time, if any, as the Company may determine,
in its sole discretion, to award such bonuses.

2

--------------------------------------------------------------------------------

    5.    Fringe Benefits. During the term of this agreement, Employee shall be
entitled to participate in such fringe benefits as, from time to time, may be
applicable to the Company's similarly situated employees, subject to the terms
and conditions of such fringe benefit plans. The Employee's "Initial Fringe
Benefits" include those listed on EXHIBIT 5 attached hereto and incorporated
herein by reference. The Initial Fringe Benefits may be phased out and
terminated and the Company may substitute for the Initial Fringe Benefits such
different and/or additional fringe benefits as the Company from time to time,
after the date hereof, makes available for the Company's similarly situated
employees.

    Fringe benefits as used in this section do not include cash compensation,
stock options or other compensation. The Company reserves the right to modify,
eliminate or change fringe benefits in its discretion. Fringe benefits provided
to Employee will, however, generally be not less advantageous to Employee than
those provided by Company to its similarly situated employees.

    6.    Termination.

            (a)    Termination because of Death or Total Disability. This
Agreement will terminate automatically upon the date of Employee's death or
Total Disability. The Employee shall be deemed to have incurred a Total
Disability:

                (i)    if Company maintains a long-term disability policy in
effect for the benefit of Employee, on the date when the Employee shall have
received total disability benefits under said policy for a period of six (6)
months;

                (ii)    if no such long-term disability insurance policy is in
effect, on the date when the Employee suffers from a physical or mental
disability of such magnitude and effect that the Employee is unable to perform
the essential functions of Employee's assigned position with or without
reasonable accommodation and such disability continues during a period of twelve
(12) continuous or non-continuous months within eighteen (18) month period
beginning on the first day of the month period beginning on the first day of the
month in which the first day of disability occurs;

                (iii)    if Employee illegally uses drugs and, as a result,
performance of his duties and/or employment with Company is in any way impaired;
or

                (iv)    on the date when Employee receives more than 12 weeks of
payments under the Social Security Act because of determination by the Social
Security Administration that Employee is totally disabled.

3

--------------------------------------------------------------------------------

Total Disability as set forth in subsections (ii) or (iii) above shall be deemed
to have occurred upon the written certification to Company thereof by the
Employee's personal physician, which certification may be requested in writing
by Company. If the Employee does not have a personal physician or refuses to
consult with his personal physician, Company may select a licensed physician,
board-certified in internal medicine or family practice, at Employee's cost, to
examine the Employee, which physician shall, for purposes hereof, be deemed to
be the Employee's personal physician; provided, that if the Employee refuses to
be examined by this deemed personal physician within thirty (30) days after the
physician's appointment by Company, then the Employee may at Company's election
be conclusively presumed to have become Totally Disabled as of the close of such
thirty (30) day period. If Company disagrees with the opinion of the Employee's
personal physician, then Company may select a second licensed, board-certified
physician, at Company's cost, to examine the Employee. If said two (2)
physicians disagree as to whether Employee is Totally Disabled, then the
personal physician and this second physician shall then select a third licensed,
board-certified physician, with the cost of this third physician to be split
between Employee and Company, to examine the Employee. Upon examination of the
Employee by the three (3) physicians, each physician shall render an opinion
with respect to the condition of the Employee in regards to his Total
Disability, and the opinion of a majority of the physicians shall be binding
upon all parties.

        (b)    Termination Without Cause. Subject to the provisions of this
Section 6(b), Company shall have the right to terminate this agreement and
Employee's employment under this agreement without cause. A termination of this
agreement without cause is herein sometimes referred to as a "Termination
Without Cause" or as "Terminated Without Cause". If this agreement is Terminated
Without Cause by the Company, the Company agrees to pay, and Employee agrees to
accept as Employee's sole and exclusive remedy and damages therefor the
following: (a) the Company's payment of severance pay based on Employee's Annual
Base Salary at the date of termination which will be continued from said date
and paid over a period equal to the lesser of the balance of the Term of this
agreement or twelve (12) months (the "Severance Pay.) Other than the above
Severance Pay, Company and Employee agree that Employee shall not receive and
Company will not pay any other compensation or fringe benefits under this
agreement after the date of the Termination Without Cause.

        (c)    Termination With Cause. Company may terminate this agreement and
the employment of the Employee at any time with Cause and without further
notice. Cause for Company's termination of Employee shall include, without
limitation, conduct by the Employee which constitutes cause under applicable law
or the occurrence of any of the following events: (i) repeated neglect of,
inattention to, or failure to timely perform Employee's duties; (ii) excessive
absences and/or tardiness; (iii) misappropriation of supplies, equipment, or
funds of Company, ROAC Corporate Group or any predecessor to the Company or ROAC
Corporate Group (collectively, the "Predecessors"); (iv) insubordination towards
directors or officers to whom the Employee reports; (v) repeated discourtesy to,
harassment of, or intimidation of employees or customers; (vi) falsification of
Company's, ROAC Corporate Group's, or any Predecessor's business or employment
records; (vii) illegal use of drugs or abuse of alcohol which in any way affects
Employee's performance of his duties and/or employment with the Company; (viii)
violation, default or breach of any of Employee's covenants and agreements under
this agreement; (ix) the commission by Employee of any criminal activity against
Company, ROAC Corporate Group, or any of the Predecessors or their employees,
agents and customers, or conduct which the Company's Board of Directors
reasonably believes constitutes such criminal activity; or (x) any inappropriate
behavior which the Company's Board of Directors reasonably determines will have
or has had an adverse affect on the reputation, business, trademarks, trade
names and ROA Brands, and/or financial affairs of Company or the ROAC Corporate
Group, (any such termination is herein sometimes referred to as a "Termination
With Cause" or as "Terminated With Cause"). In the event that Employee's
employment is Terminated With Cause or Employee resigns in lieu of such
termination, Employee shall only be entitled to be paid any expenses he has
incurred prior to the termination and for which he is entitled to reimbursement
hereunder, and such pro-rated Annual Base Salary as he may have earned up to the
date of termination.

4

--------------------------------------------------------------------------------

        (d)    Termination by the Employee. Employee may resign from employment
at any time for any reason and terminate this agreement by giving thirty (30)
days' written notice to Company (any such termination is herein sometimes
referred to as a "Voluntary Termination") of such intention. In such event,
Company may, in its discretion, permit the Employee to work through the notice
period or accept the Employee's immediate resignation. In the event of a
Voluntary Termination, Employee shall not be entitled to payment of any further
Annual Base Salary, compensation or benefits, under the terms of this agreement
(including the Severance Pay), provided, however, that the Company shall
continue to pay Employee through the notice period unless Employee opts for
immediate resignation. Employee shall only be entitled to be paid any expenses
he has incurred prior to the date of such resignation and for which he is
entitled to reimbursement hereunder, and such pro-rated Annual Base Salary as he
may have earned up to the date of termination.

        (e)     Applicability of Covenants. Employee's covenants in sections 7,
8, 9 and 10 of this agreement shall apply notwithstanding any termination under
this agreement, and the time periods referenced in section 10 shall run from the
later of the date of termination, expiration or resignation, or the date of
expiration of the Severance Pay, if applicable.

    7.    Non-Disclosure of Confidential Information. Employee acknowledges that
during his employment, he has and will become fully familiar with all aspects of
the Company's Businesses and the ROAC Corporate Group's businesses and will
obtain access to confidential and proprietary information relating to such
businesses. Employee understands, agrees and covenants that such information is
valuable and Employee has no property interest in it. Therefore, Employee
covenants and agrees that during his employment with Company and the ROAC
Corporate Group and thereafter Employee will not use, disclose, communicate or
divulge such information to any person not employed by Company and the ROAC
Corporate Group or use such information except as may be necessary to perform
his duties as an Employee under this agreement. Employee's obligations in this
section shall survive the expiration of the Term of this agreement and/or
termination of Employee's employment under this agreement for any reason
whatsoever.

5

--------------------------------------------------------------------------------

    8.    Non-Solicitation of Employees, Clients and Customers. During the Term
of this agreement and for the period of Employee's non-competition covenant set
forth in Section 10 hereof, following the termination of this agreement,
Employee agrees not to, on his own behalf or on behalf of any other person,
corporation, firm or entity, directly or indirectly, solicit or induce any
client, customer, employee or sales representative of Company or the ROAC
Corporate Group to stop doing business with or to leave any of said companies
for any reason whatsoever or to hire any of said companies' employees.

    9.    Return of Property. Upon termination or nonrenewal of this agreement
for any reason, Employee agrees to immediately return all Company and ROAC
Corporate Group property, whether confidential or not, without keeping any
copies or excerpts thereof, including, but not limited to, computers, printers,
customer lists, samples, product information, financial information, price
lists, marketing materials, keys, credit cards, automobiles, technical data,
research, blueprints, trade secrets information, and all confidential or
proprietary information.

    10.    Non-Competition Covenant by Employee. Company and the Employee agree
that Company is currently engaged in the Restricted Business and Company and the
ROAC Corporate Group are engaged in the Restricted Business in all of the states
of the United States and in all of the provinces of Canada (herein the territory
of all such states and provinces is referred to as the "Restricted Territory")
and has hired the Employee to expand and grow the Restricted Business in the
Restricted Territory. Accordingly, as a material and essential inducement to
Company to continue the Employee's employment in the Position and in
consideration of Company's agreements with the Employee under this agreement,
Employee agrees that during the Term of this agreement and, if for any reason
whatsoever this agreement is terminated, lapses, is not renewed, or if Employee
is not employed by the Company after the end of the Term hereof for any reason,
or if Employee after the Term remains an Employee of the Company and thereafter
ceases to be an employee of the Company, then in any such case, for a period of
two (2) years thereafter (and in the case where Severance Pay applies, for a
period of two (2) years following the last payment of Severance Pay), Employee
will not, in the Restricted Territory, directly or indirectly, in any manner
whatsoever:

            (a)    compete with Company, its successor and assigns, or the ROAC
Corporate Group, its successors and assigns, in the Restricted Business;

            (b)    engage in the Restricted Business, except as an employee of
Company or the ROAC Corporate Group;

            (c)    have any ownership interest in (other than the ownership of
less than five percent (5%) of the ownership interests of a company whose stock
or other ownership interests are publicly traded) any business entity which
engages, directly or indirectly, in the Restricted Business in the Restricted
Territory except for any ownership interest owned by Employee during the Term of
this agreement, and after termination of this agreement, in the Company or in
any member of the ROAC Corporate Group;

6

--------------------------------------------------------------------------------

 

            (d)    contract, subcontract, work for, solicit work from, solicit
Company or ROAC Corporate Group employees for, or solicit customers for, advise
or become affiliated with, any business entity which engages in the Restricted
Business in the Restricted Territory except as an employee of Company or of the
ROAC Corporate Group; or

            (e)    lend money or provide anything of value to any entity which
engages in the Restricted Business in the Restricted Territory.

    The term "compete" as used in this Section 10 means engage in competition,
directly or indirectly, either as an owner, agent, member, consultant, partner,
sole proprietor, stockholder, or any other ownership form or other capacity.

    While the restrictions as set forth herein and in Section 10 are considered
by the parties hereto to be reasonable in all circumstances, it is recognized
that any one or more of such restrictions might fail for unforeseen reasons.
Accordingly, it is hereby agreed and declared that if any of such restrictions
shall be adjudged to be void as unreasonable in all circumstances for the
protection of Company and the ROAC Corporate Group and their interests, but
would be valid if part of the wording thereof were deleted, the period thereof
reduced, or the range of activities or area dealt with reduced in scope, such
restrictions shall apply with the minimum modification as may be necessary to
make them valid and effective, while still affording to Company and the ROAC
Corporate Group the maximum amount of protection contemplated thereby.

    Employee represents that he has carefully reviewed Employee's restrictive
non-competition covenant set forth in this Section 10 and non-solicitation
covenant in Section 8 and has determined that these covenants will not impose
undue hardship, financial or otherwise, on Employee; that their Restrictive
Territory and duration will not impose a hardship on Employee; that they protect
Company's and the ROAC Corporate Group's legitimate interests in their
investment in Employee and their Restricted Business; and that in Employee's
opinion Employee not being able to compete in the Restrictive Territory for the
duration of this covenant will not be injurious to the public interest.

    Employee agrees that Employee's breach of his covenants in this Sections 7,
8, 9 and 10 will cause irreparable harm to Company and the ROAC Corporate Group.

    11.    Loyalty. Employee shall devote his full time and best efforts to the
performance of his employment under this agreement. During the term of this
agreement, Employee shall not at any time or place whatsoever, either directly
or indirectly, engage in the Restricted Business or any other profession or
active business to any extent whatsoever, except on or pursuant to the terms of
this agreement, or with the prior written consent of Company. Employee agrees
that he will not, while this agreement is in effect, do any unlawful acts or
engage in any unlawful habits or usages which injure, directly or indirectly,
Company and its Business or the ROAC Corporate Group and its businesses. Company
agrees that if it exercises its rights in Section 2(a) hereof to have Employee
perform no duties for it, then during such period of time during the Term as
Employee is so not performing his duties, Employee may engage in other
employment which does not violate the non-competition covenant in Section 10 and
his other covenants in Sections 7, 8, 9, 10 and 11 of this agreement.

7

--------------------------------------------------------------------------------

    12.    Governing Law, Jurisdiction and Venue. This agreement shall be
governed by and construed in accordance with the laws of the State of Vermont.

    13.    Headings. The descriptive headings of the several sections of this
agreement are inserted for convenience of reference only and shall not control
or affect the meanings or construction of any of the provisions hereof.

    14.    Severability and Violation of Laws. If any provision of this
agreement shall be held invalid or unenforceable according to law, such
provision shall be modified to the extent necessary to bring it within the legal
requirements. Any such invalidity or unenforceability shall not affect the
remaining provisions of this agreement, and such remaining provisions shall
continue in full force and effect.

    15.    Specific Performance. The Employee hereby agrees and stipulates that
it would be impossible to measure in monetary terms the damages which would be
suffered by Company in the event of any breach by Employee of Sections 7, 8, 9,
10, 11 and 12 of this agreement. Therefore, if either party hereto shall
institute any action in equity to enforce such sections of this agreement, it is
agreed that the other party hereto waives any claim or defense that the
plaintiff has an adequate remedy at law, and the other party hereto agrees that
the plaintiff is entitled to specific performance of such terms of the
agreement.

    16.    Notices. Any notice or other communication required or permitted
under this agreement shall be in writing and shall be deemed to have been duly
given (i) upon hand delivery, or (ii) on the third day following delivery to the
U.S. Postal Service as certified or registered mail, return receipt requested
and postage prepaid, or (iii) on the first day following delivery to a
nationally recognized United States overnight courier service for next business
day delivery with fee prepaid or (iv) when telecopied or sent by facsimile
transmission if an additional notice is also given under (i), (ii) or (iii)
above within three days thereafter. Any such notice or communication shall be
directed to a party at its address set forth or at such other address as may be
designated by a party in a notice given to all other parties hereto in
accordance with the provisions of this Section.

8

--------------------------------------------------------------------------------

For the Company:

Mr. Rick Wrabel
President/COO-Memorials Division
Rock of Ages Corporation
772 Graniteville Road
Graniteville, VT 05641
Telephone: (802) 476 3121
Telecopy: (802) 476 3110

with a copy to:

Michael Tule,
Vice President and General Counsel
Rock of Ages Corporation
369 North State Street
Concord, NH 03301
Telephone: (603) 225-8397
Telecopy: (603) 225-4801

For the Employee:
 

Richard M. Urbach
524 Rockland Drive
Pittsburgh, PA 15239

    17.    Assignment. The rights and obligations of Company together with its
obligations and all of the Employee's covenants and agreements hereunder may be
assigned by Company to any third party by operation of law or by contractual
assignment; and upon such assignment Company shall be relieved of all of its
obligations, agreements, duties and covenants hereunder. The rights and
obligations of the Employee under this agreement are not assignable.

    18.    Complete and Entire Agreement. This agreement contains all of the
terms agreed upon by the parties with respect to the subject matter hereof and
supersedes all prior agreements, representations and warranties of the parties
as to the subject matter hereof. The Prior Agreement is specifically terminated
hereby in all respects and superceded entirely by the terms and provisions of
this agreement.

    19.    Amendments. This agreement may be amended, or any provision of the
agreement may be waived, provided that any such amendment or waiver will be
binding on the parties only if such amendment or waiver is set forth in a
writing executed by all parties hereto. The waiver by any party hereto of a
breach of any provision of this agreement shall not operate or be construed as a
waiver of any other breach.

9

--------------------------------------------------------------------------------

    20.    Survival. Sections 7, 8, 9, 10, 11, 12, 13, 15, 16, 17, 18 and 20
shall survive expiration of the Term of this agreement and/or termination of
Employee's employment under this agreement.

    21.    Arbitration. The parties agree to submit any claim, action, grievance
or controversy (the "Grievance") arising under or out of this Agreement to final
and binding arbitration in accordance with the Employment Dispute Resolution
Rules of the American Arbitration Association. A request for arbitration must be
filed with the American Arbitration Association within six (6) months after the
grieving party knew or had reason to know of the events giving rise to the
Grievance, and a copy of the arbitration request must be served upon the other
party in accordance with Section 17. The decision of the arbitrator on any
Grievance submitted under this Section 21 will be final and binding on the
parties. The cost of the arbitrator and arbitration proceedings shall be borne
equally by the parties, and the arbitration shall be conducted in Burlington,
Vermont. The parties agree that the arbitrator shall have no authority to add
to, subtract from or modify in any way, the terms or provisions of this
agreement.

    IN WITNESS WHEREOF, the parties hereto have executed this agreement, all as
of the date first written above.

WITNESS: ROCK OF AGES CORPORATION /s/ Paul H. Hutchins   /s/ Rick Wrabel
Rick Wrabel, President/COO WITNESS:       /s/ Paul H. Hutchins /s/Richard M.
Urbach
Richard M. Urbach

 

10

--------------------------------------------------------------------------------

EXHIBIT 5

Rock of Ages Corporation
Non-Union Employee Benefits Overview

 

Group Benefits ---------------------------------------

 

Benefit

 

Description

 

When Am I Eligible?

 

Benefit Paid By

 

 

 

 

 

 

 

Medical Coverage
(for full-time employees

 

Dual Choice: Indemnity plan with vision care or managed plan with vision care
and a dental plan option.

 

Fist of the month following 30 days of employment.

 

Rock of Ages pays 83% for the indemnity plan and 95% for the managed plan (88%
with the dental plan option

 

 

 

 

 

 

 

Short-Term Disability
(STD) Insurance

(for full-time employees)

 

Provides 60% of base salary for up to 26 weeks. Five day waiting period unless
hospitalized.

 

First of the month following 30 days of employment.

 

Rock of Ages

 

 

 

 

 

 

 

Long-Term Disability
(LTD) Insurance
(for full-time employees)

 

Continues 60% of base salary after 26 weeks of Short-Term Disability.

 

First of the month following 30 days of employment.

 

Rock of Ages

 

 

 

 

 

 

 

Basic Life Insurance and Accidental Death & Dismemberment

(for full-time employees)

 

Provides term life insurance and ADD at 1 1/2 times salary.

 

First of the month following 30 days of employment.

 

Rock of Ages

 

 

 

 

 

 

 

401k Savings Plan
(for permanent employees)

 

Optional pension benefit allows employee to defer pretax up to 100% of income
into a choice of fifteen investment funds.

 

First of the quarter following one year of employment.

 

Employee through payroll deduction.

 

 

 

 

 

 

 

 

 

Rock of Ages matches 25% on the first $1,000 deferred and 10% on deferrals over
$1,000

 

Always 100% vested

 

Rock of Ages

 

 

 

 

 

 

 

Retirement Plan
(for full-time employees)

 

Provides you with a monthly income for your retirement, as early as age 55 (100%
vesting after 5 years).

 

After five full years of employment.

 

Rock of Ages

 

 

 

 

 

 

 

Merchandise Discount
(for all employees and eligible family members)

 

Provides 50% off wholesale list price of a memorial manufactured at Rock of Ages
and a 20% discount on most items at the Barre, Vermont Visitors Center

 

After your first month of employment.

 

Rock of Ages

 

 

 

 

 

 

 

Education Assistance
(for all employees)

 

Provides reimbursement of tuition for successful completion of pre-approved
courses related to your job.

 

After your first month of employment.

 

Rock of Ages



11

--------------------------------------------------------------------------------

Non-Union Employee Benefits Overview
(continued)

 

Time Away from Work ---------------------------------------

 

Benefit

 

Description

 

When Am I Eligible?

 

Benefit Paid By

 

 

 

 

 

 

 

Vacation Pay
(for all employees)

 

Provides paid time off up to one week in the first year, up to two weeks after
the first Jan., three weeks after the second Jan. and four weeks after the 15th
Jan.

 

After 8 months of employment.

 

Rock of Ages

 

 

 

 

 

 

 

Observed Holidays
(for all employees)

 

Provides paid time off for New Years Day, Town Meeting Day and the day before,
Memorial Day, Fourth of July, Labor Day and the day after, Veterans Day,
Thanksgiving and the day after, Christmas Day.

 

After your first month of employment.

 

Rock of Ages

 

 

 

 

 

 

 

Sick Days
(for all non-exempt employees)

 

Provides up to 10 days paid time off per year for the illness or injury of the
employee only.

 

After 6 months of employment.

 

Rock of Ages

 

 

 

 

 

 

 

Disability Salary Supplement
(for full-time employees)

 

Pays the difference between STD and full salary for a limited period of paid
disability.

 

After your first year of employment.

 

Rock of Ages

 

 

 

 

 

 

 

Funeral Leave
(for all employees)

 

Provides up to 5 days paid time off in the event of a death in the immediate
family and 1 to 3 days for the death of a close relative.

 

After your first month of employment.

 

Rock of Ages

 

 

 

 

 

 

 

Jury/Witness Duty
(for all employees)

 

Provides up to 30 days paid time off (less jury or witness pay) to serve as a
juror or witness when called by the court. Non-court time must be spent on the
job.

 

After your first month of employment.

 

Rock of Ages

 

 

 

 

 

 

 

Family and Medical Leave of Absence
(for all employees)

 

Provides unpaid time off to care for employee's newborn or newly adopted child,
or for employee's or eligible family member's serious illness or injury.

 

After your first year of employment.

 

Not Applicable.

 

 

 

Benefits described in this overview will be provided based on the actual plan
provisions maintained by Rock of Ages. Complete benefits details can be found in
your Employee Handbook and Group Benefits Notebook, or by calling the Human
Resources Department, at 802-476-3121.

 

12

--------------------------------------------------------------------------------

January 2004

 

ADDITIONAL BENEFITS

CAR. Company car provided by purchase or lease as approved by COO/Memorials
Division. All gas, maintenance, insurance and repairs paid by company. Company
follows actual IRS audit instructions regarding treatment of personal use of
car.

BUSINESS EXPENSES. All ordinary and necessary business expenses are reimbursed
in full by the Company based on submission of expense reimbursement forms.

MOVING EXPENSES. Any moving expenses, including the real estate commission on
the sale of Employee's house in the Pittsburgh, PA area, closing costs,
professional mover fees, , etc., will be reimbursed in full by the Company.
Taxable moving expense reimbursements shall be "grossed up" to cover the
estimated additional tax liability incurred by Employee as a result of such
reimbursements.

CELL PHONE & CALLING CARD. A cell phone and phone calling card will be provided
and all usage charges paid by the Company.

AIR TRAVEL. Frequent flyer miles earned are retained by the employee. Employees
are expected to fly economy class for domestic flights and personally pay for
additional charges for, or upgrades to, first class or business class.
International flights are by business class. Exceptions to this policy may be
approved by the Chief Executive Officer for special situations.

VACATION. Employee shall be entitled to four (4) weeks of vacation per year.
Unused vacation shall not carry over into subsequent years.

13

--------------------------------------------------------------------------------

 

EXHIBIT 10.23

Agreement Between The

GRANITE CUTTER'S ASSOCIATION

and

ROCK OF AGES CORPORATION

Manufacturing Division

April 29, 2006-April 24, 2009

 

--------------------------------------------------------------------------------

 

 

GRANITE CUTTERS

CONTRACT

 

April 29, 2006 - April 24, 2009

 

 

1

--------------------------------------------------------------------------------

AGREEMENT

    This Agreement entered into this 29th day of April, 2006 by and between ROCK
OF AGES CORPORATION (the Company) and the GRANITE CUTTERS' ASSOCIATION (the
Union).
 

ARTICLE 1

Term

    1.1    This Agreement shall be effective April 29, 2006, and shall continue
in full force and effect through April 24, 2009, and from year to year
thereafter, unless either party gives notice to the other, not less than sixty
(60) days prior to April 24, 2009, or prior to April 24of any year thereafter,
that it desires to alter, amend or terminate any or all of the terms thereof.

ARTICLE 2

Hours of Work

    2.1    Eight (8) hours shall constitute a day's work, five (5) days shall
constitute a week's work with Saturday a full holiday. Work shall be regarded as
being performed on Saturday only if an employee's shift begins on Saturday.
Daily working hours will begin not earlier than 7:00 a.m. and end not later than
3:30 p.m., and any work performed by employees on the first shift prior to 7:00
a.m. or after 3:30 p.m. shall be paid for at time and one-half the regular rate
of pay, except as modified pursuant to either paragraph (a) or (b) listed below.

            (a)    Should the Company or Union desire a change of working hours
for seasonal conditions it must be agreed by the Company and by a majority vote
of the employees represented by the Union and by a majority of employees
represented by any other union provided, however, that between January 1 and
March 15, an eight (8) hour shift to end no later than 5:00 p.m. may be
established for all employees of a saw plant or for the sawyers in a
manufacturing plant having a saw which is subject to outdoor weather for periods
during which the Company has a reasonable expectation that inclement weather
will otherwise adversely affect its operations. On such a special shift,
overtime shall be paid before 8:00 a.m. and after 5:00 p.m.

            (b)    If the Company desires to change the regular daily working
hours to begin no later than 7:30 a.m. and to end no later than 5:00 P.M. during
the period in which Eastern Standard Time is in effect, the Company has the
option to make such change if a majority of its employees represented by the
Union and a majority of its employees represented by any other local Union,
voting separately in a vote conducted by the respective union representatives
approve that change in hours. If the daily working hours are changed pursuant to
this paragraph, overtime shall be paid before the starting time and after the
finishing time of that eight (8) hour shift.

1

--------------------------------------------------------------------------------

    2.2    Employees are obligated to give notice on the day, as soon as
possible, to the Company when they are unable to report for work, stating
reason. Failure to provide reasonable notice may be the basis for standard
progressive discipline, separate for each day, up to and including discharge.

    2.3    If the Company desires to change the regular lunch period from
one‑half (1/2) hour to one hour or vice versa, the Company has the option to
make such change if a majority of its employees represented by the Union and a
majority of its employees represented by any other union, voting separately,
approve that change in hours.

ARTICLE 3

Extra Shifts

    3.1    It is agreed that the employer shall have the privilege of operating
three (3) shifts. One (1) shift to be the established working day and to be paid
as per Article 4 of this Agreement. The second shift shall be of eight (8) hours
duration. In addition to payment for work performed in accordance with Article 4
of this Agreement, employees working on the second or third shift shall receive
a shift premium of one dollar and seventy-five cents ($1.75) per hour.

    3.2    In the interests of safety, the Company may require any employee
engaged in production work on the floor to work any shift as long as any other
person is present on the floor. There must be at least two employees engaged in
production work on the floor at all times. A telephone must be readily available
on the premises. A single employee may work alone to monitor, correct or restart
equipment (including associated work) provided he or she is equipped with a
beeper and automatic safety call‑in every 15 minutes unless deactivated by the
employee.

    3.3    In assigning employees to work on the second and/or third shifts, the
employer shall first seek volunteers with preference being given on the basis of
length of service (seniority) with the employer subject to demonstrated ability
to perform the work on those shifts. If there are not sufficient volunteers,
employees shall be assigned on the basis of inverse seniority, subject to
demonstrated ability to perform the work on those shifts.

2

--------------------------------------------------------------------------------

ARTICLE 4

Wages

    4.1    Minimum Wages

    The following are the minimum wage rates for all journeymen granite cutters,
polishers, tool sharpeners, sandblasters and draftspersons in effect during the
term of this Agreement:

Effective Date   Rate Per Hour  

Rate Per Eight (8)
Hour Day

April 29, 2006 $17.60 $140.80 April 28, 2007 $18.20 $145.60 April 26, 2008
$18.80 $150.40

     4.2    Wage Increase

            (a)    Effective April 29, 2006, each employee in the bargaining
unit shall receive a wage increase of sixty cents ($.60) per hour.

            (b)    Effective April 28, 2007, each employee in the bargaining
unit shall receive a wage increase of sixty cents ($.60) per hour.

            (c)    Effective April 26, 2008, each employee in the bargaining
unit shall receive a wage increase of sixty cents ($.60) per hour.

    4.3    Apprentice Wage Rates

        Apprentice wage rates for apprentices employed after April 28, 1997,
shall be the following percentage of the applicable journeyman rate:

Start:   70%   After 1 year:   90% After 3 Months:   80%   After 18 months:  
95% After 6 Months:   85%   After 2 years   100%

    4.4    Infirm Employees

    Employees who through infirmity or other reasons are not able to earn the
wage given in this Agreement may work for such wages as may be satisfactorily
agreed upon between the Union Business Agent, the employee and the Company. This
section shall be administered in compliance with applicable laws governing the
employment rights of disabled or handicapped employees.

3

--------------------------------------------------------------------------------

    4.5    Payment of Wages

            (a)    Wages may be paid by cash or by check in an envelope at the
option of the Company. In the event of a default in payment of such check by the
Company, such option shall be revoked and payment shall thereafter be in cash.
Wages must be paid in full weekly within five (5) working days of the time they
become due. Payment to be made during working hours.

            (b)    An employee having once accepted his pay, his rate of pay can
only be changed by mutual consent of employee and the Company, the rate in no
case to be below the established minimum rate of wages.

            (c)    Any employee discharged shall receive his pay immediately.
Any employee leaving shall notify his employer two weeks in advance and, having
complied with this requirement and worked the two-week period, shall receive his
pay in full (earned vacation and bonus, if any, included) on the regular payday
for the week of separation in person (or by mail if preferred by the employee).
The employer will provide the employee with a written form that the employee
will be asked to sign to confirm notice.

            (d)    The Company shall be required to furnish employees with
written information weekly which shall designate the total earnings, total
withholdings, number of hours worked at straight time and number of hours at
overtime and rate of pay.

    4.6    Report Pay

    In the absence of a notice not to report to work, should an employee report
to work and be discharged before work begins or during the first two (2) hours
of the day, he or she shall be paid no less than two (2) hours' pay, except in
the case of a cutter intentionally or negligently spoiling a stone.

    4.7    Wage Adjustments and Discretionary Management Programs

            (a)    If at any time during the existence of this Agreement a wage
increase should be granted, any employee receiving more than the minimum wage as
provided in this Agreement shall receive the same wage adjustments but for no
reason shall his wages be reduced before making said adjustments. There shall be
at least two months notice before any reduction in pay above the bill; the
Company will also provide that notice to the Union.

4

--------------------------------------------------------------------------------

            (b)    The Company has the right to institute, modify and/or
withdraw discretionary management programs for the payment of additional
compensation in money or benefits beyond that provided by this Agreement without
bargaining with the Union. Notice of such discretionary management programs, and
any modification or withdrawal of such program, shall be provided to the Union.
This clause does not affect the requirement that the Company must negotiate any
other changes in the compensation, benefits, or other terms or conditions
established by this Agreement.

    4.8    Workers' Compensation

    If an employee has to leave work because of a workers' compensation injury
and is unable to return, he or she shall suffer no loss of straight time pay for
that day.

    4.9    Jury Duty

    An employee who is required to report for jury duty on a day when he or she
otherwise would have worked shall receive a day's regular straight-time pay for
up to a maximum of thirty (30) days per calendar year. The Company can require
verification of jury duty served. It is understood that if an employee is
released from jury duty so that he or she can reasonably report for work at
least two hours before the end of his scheduled shift, he or she must report for
work on that day. If jury duty commences in the afternoon, the employee shall
report to work at the start of his or her shift, and shall leave work at a
reasonable time so that the employee can return home, and then travel to court.
If an employee reports to work for part of a workday, he or she shall be paid
his regular wages for the time worked, and shall be paid the appropriate
fraction of a day for jury service. All work done outside of the regular work
hours shall be paid at the appropriate overtime rate, regardless of whether part
of the day was spent in jury service.

ARTICLE 5

Overtime

    5.1    All work done outside of the regular hours shall be paid at the rate
of time and one-half. The Company may schedule two hours of overtime in a
regular work day and five hours on Saturday. Any additional overtime shall be
subject to the approval of the Business Agent. No employee shall be required to
work overtime.

5

--------------------------------------------------------------------------------

    5.2    The Company shall offer overtime to employees performing that
category of work in order of seniority, unless it is demonstrated that the
senior employee lacks ability to perform that overtime work. It is understood
that the employees will cooperate to assure adequate staffing of the Company's
overtime requirements. The Company may assign overtime work on a particular job,
without any regard to seniority, to an employee who has previously worked on
that job.

    Repeated refusal to work overtime will allow management to offer the
overtime to others with less seniority. Management shall issue a notification
that the overtime shall be offered to others. The employee's rights to overtime
shall be terminated until the employee gives notice that he or she will accept
overtime.

    Management should provide reasonable advance notice of overtime. Absent
extraordinary circumstances, notice of overtime on Saturday will be provided no
later than Thursday at noon.

ARTICLE 6

Holiday Pay

    6.1    Paid Holidays

            (a)    The eleven (11) paid holidays shall be: New Years' Day, the
day preceding Town Meeting Day, Town Meeting Day, Memorial Day, July Fourth,
Labor Day, Employee Appreciation Day (the Tuesday following Labor Day),
Veterans' Day, Thanksgiving Day, Friday after Thanksgiving Day and Christmas
Day, and shall be paid regardless of whether the holiday falls on a Saturday or
Sunday.

            (b)    The holidays for the term of this contract will be observed
in accordance with the holiday calendar attached hereto.

            (c)    Employees who are laid off during either of the weeks in
which Town Meeting Day or Thanksgiving falls shall not be eligible for holiday
pay in those weeks. Instead, such employees must as individuals report for work
on the first work day following the conclusion of any such layoff and such
employees may collectively and mutually agree with the Company on days when they
will, as a group, take personal days off with pay if they are otherwise eligible
for the holiday pay. Such personal days must be taken within thirty (30) days
after the first work day following the conclusion of the layoff in question and
if mutual agreement is not reached, the employees will receive pay in lieu of
any holidays to which they are entitled.

6

--------------------------------------------------------------------------------

 

    6.2    Eligibility

            (a)    The employee must have at least thirty (30) working days'
accumulated service to be eligible for paid holidays. After completing thirty
(30) working days' service, any paid holiday that fell within the thirty (30)
working day period becomes payable. If an employee quits before he or she has
accumulated thirty (30) working days' service, no holiday pay is due. If he or
she is laid off or is discharged through no fault of his own before he or she
has accumulated thirty (30) working days' service, any holiday which fell within
the period of his employment and discharge becomes due and payable.

            (b)    Subject to 6.1(c), any employee who works to within four (4)
working days of a paid holiday and who has thirty (30) working days' accumulated
service with the Company and is then discharged or laid off will nevertheless
receive the holiday pay.

            (c)    When a holiday falls in an employee's vacation, the employee
shall have the option of receiving pay for that day at straight time in addition
to vacation day, or taking a personal day at full pay within ninety (90) days of
the original date of the holiday.

            (d)    During the week of a paid holiday, the employee must work a
minimum of a full scheduled work week excluding the holiday or holidays less one
(1) scheduled workday. Exceptions to the above ruling can be made only by prior
arrangements with management. Sickness during the week of holiday shall not
disqualify an employee if he or she has notified the Company.

            (e)    Apprentices are to be eligible for paid holidays.

            (f)    No employee shall be entitled to the holiday pay as provided
in this Article if such employee is not working and is receiving compensation or
benefits during such period in which he or she is not working, whether he or she
is receiving such compensation or benefits under the State Unemployment
Compensation Act, State Workers' Compensation Act, Granite Group Insurance
Trust, or from any similar source to which the Company contributes.

7

--------------------------------------------------------------------------------

    6.3    Holiday Work

    For all work done on Sundays or on the following holidays, double time plus
the holiday (if applicable) shall be paid: January First, the day preceding Town
Meeting Day, Town Meeting Day, Memorial Day, July Fourth, Labor Day, the Tuesday
following Labor Day, Veterans' Day, Thanksgiving Day, Friday after Thanksgiving
Day and Christmas Day.

    6.4    In the event of a state or federal law affecting the date on which
holidays are celebrated, the parties hereto will negotiate with respect to
appropriate changes in this Article with the understanding that the number of
holidays shall remain the same as set forth above.

    6.5    Any paid days off to which an employee is entitled under this Article
shall include second and/or third shift premiums, as the case may be, if the
employee is assigned to such shift on the day(s) for which he or she is entitled
to such pay.

ARTICLE 7

Vacations

    7.1    Vacation Period

    The vacation period shall be May 1 to April 30. There shall be a staffing
goal of no more than 20% absent for vacation in each GCA category of work at any
time.

    The first two weeks of vacation shall be taken in not less than one week
segments. Employees shall select the first two weeks of vacation on the basis of
the seniority roster in each work area. After all employees have selected the
first two weeks of vacation, employees shall select the third and fourth week of
vacation on the basis of the seniority roster in each work area. Requests for
one-week segments will take priority over requests for single days for the third
and fourth week of vacation, regardless of seniority. In all other conflicts in
requested dates, seniority shall govern unless the Company can show that the
senior employee's presence in the requested period is indispensable. Employees
required to report for national guard or similar military duty shall have
priority over requests for vacation.

8

--------------------------------------------------------------------------------

    The Company shall provide a vacation selection form on the first payday an
employee works after January 1 of each year. An employee must complete the form
by March 1 to preserve seniority privileges for selecting vacation. The form
should state that March 1 is the deadline for return of the form, and that
failure to complete the form by March 1 will result in loss of seniority
privileges for selecting vacation. On approximately February 15, the Company
shall post a notice and a reminder with paychecks that failure to complete
vacation forms by March 1 will result in loss of seniority rights for selecting
vacation. If vacation form is not returned in thirty days with written
explanation for rejecting the request, the vacation request is approved.

    An employee shall have the option of taking the third or fourth week's
vacation as a bonus on the first payday in December.

    7.2    Vacation Payments

    Payment of vacation pay to employees will be made in advance. If an employee
resigns, vacation pay or fraction thereof shall be payable in cash or check on
the regular pay day for the week of separation. If an employee is permanently
laid off, his vacation or fraction thereof shall be payable in cash or check in
the week in which he or she is permanently laid off.

    7.3    Requirements

            (a)    Vacations will be granted to employees who have fulfilled the
following requirements prior to May 1:

                    (i)    An employee must have worked ninety percent (90%) of
the regular hours worked by the plant during his period of employment for the
twelve (12) months preceding May 1, the start of the vacation period, to be
eligible for full vacation earned.

                    (ii)    Three‑fifths (3/5ths) of full vacation earned if
employee has worked eighty percent (80%) of the plant hours scheduled.

                    (iii)    No vacation earned if employee has worked less than
eighty percent of the plant hours scheduled.       

                    (iv)    Overtime hours worked shall be included in
determining whether an employee has met the requirements of the subsection (i)
and (ii).

9

--------------------------------------------------------------------------------

            (b)    For the purpose of determining whether the requirements above
have been fulfilled and in computing the amount of vacation to which an employee
is entitled under Section 7.4 below, the following additional rules shall
govern:

                    (i)    Time lost due to layoff of thirty (30) calendar days
or more, resignation, discharge or strike will not count as time worked or
earned, but shall not break industry service should the employee re‑enter the
industry except as provided in Section 7.4(e).

                    (ii)    An employee who has been employed by the Company for
at least six (6) months shall be credited, with up to a maximum period of one
(1) year, time lost by employee's sickness or accident or absence sanctioned by
management in writing, as earned time and accordingly the employee will be paid
vacation pay.

                    Example: An employee works two (2) years and three (3)
months for one employer and then is absent from work for nine (9) months because
of sickness. At the end of the nine (9) months' sickness, he or she returns to
work. The earned time is three (3) years. If, after receiving vacation pay, he
or she then only works another two (2) months, he or she is entitled to
two‑twelfths (2/12ths) of two weeks' vacation; six (6) months, six‑twelfths
(6/12ths) of two weeks, and so forth.

                    (iii)    Apprentices do not accrue vacation until after
completing six months of employment. Once an apprentice completes six months,
accrual of vacation time is retroactive to the first day of employment.

    7.4    Amount of Vacation

        Vacations will be granted to employees as follows:

            (a)    First Week. One (1) week's vacation or fraction thereof will
be granted employees with less than one (1) year of industry service on May 1
based upon the number of months he or she has been employed in accordance with
the table below. This will establish him on a May 1 to May 1 basis for future
vacation calculations.

Length of Industry Service Vacation 1 mo. 1/12 of a week 3.3 hours 2 mos. 2/12
of a week 6.6 hours 3 mos. 3/12 of a week 10.0 hours 4 mos. 4/12 of a week 13.3
hours 5 mos. 5/12 of a week 16.5 hours 6 mos. 6/12 of a week 20.0 hours 7 mos.
7/12 of a week 23.1 hours 8 mos. 8/12 of a week 26.4 hours 9 mos. 9/12 of a week
30.0 hours 10 mos. 10/12 of a week 33.3 hours 11 mos. 11/12 of a week 36.3 hours
12 mos. 1 week 40 hours

 

11

--------------------------------------------------------------------------------

        (b)    Second Week. Employees with one (1) or more years of industry
service on May 1 shall be entitled to two (2) weeks' vacation or any fraction
thereof computed in accordance with the following table:

Length of Industry Service Vacation 1 mo. 1/12 of 2 weeks 6.6 hours 2 mos. 2/12
of 2 weeks 13.3 hours 3 mos. 3/12 of 2 weeks 20.0 hours 4 mos. 4/12 of 2 weeks
26.6 hours 5 mos. 5/12 of 2 weeks 33.3 hours 6 mos. 6/12 of 2 weeks 40.0 hours 7
mos. 7/12 of 2 weeks 46.6 hours 8 mos. 8/12 of 2 weeks 53.3 hours 9 mos. 9/12 of
2 weeks 60.0 hours 10 mos. 10/12 of 2 weeks 66.6 hours 11 mos. 11/12 of 2 weeks
73.3 hours 12 mos. 2 weeks 80.0 hours

        (c)    Third Week. Employees will be granted a third week's vacation or
fraction thereof computed on a May 1 to May 1 basis beginning with the second
May of his continuous employment in the industry as follows:

 

2nd May - 1day - 8 hours 3rd May - 2 days - 16 hours 4th May - 3 days - 24 hours
5th May - 1 week - 40 hours

(d)    Fourth Week. Employees will be granted a fourth week's vacation computed
on a May 1 to May 1 basis beginning with the twenty‑fifth May of his continuous
employment with the Company as follows:

21st May - 1day - 8 hours 22nd May - 2 days - 16 hours 23rd May - 3 days - 24
hours 24th May - 4 days - 32 hours 25th May - 5 days - 40 hours

        (e)    Such vacation (time off) or vacation pay shall be paid at the
straight time hourly rate of pay in effect for the employee at time of taking
vacation or receiving fractional vacation pay upon separation from employment.
In figuring all earned vacation, a percentage of the regular straight time hours
worked during the year preceding May 1 will be used to determine the vacation
pay. Overtime is not to be used in computing vacation time. Employees may not be
forced to use a vacation day for unanticipated absences, unless that is
appropriate discipline.

11

--------------------------------------------------------------------------------

        Vacation pay and vacation bonuses shall include shift premiums for
employees regularly assigned to the second or third shifts, as the case may be,
when such vacation or bonus pay becomes due and payable. Subject to the advance
approval of management (which approval shall not be unreasonably withheld),
employees may occasionally take one-half day of vacation. Half-days cannot be
scheduled on the annual vacation calendar.

        (f)    For the purpose of this Article, an employee's industry service
shall be deemed terminated in the event the employee voluntarily leaves the
industry. If an employee on layoff secures work in another field while waiting
for an opening in the granite industry, but continues to maintain union
membership and contact with the union and applies for industry employment, his
service shall not be considered terminated for the purposes of this article
until twelve (12) months from the date of layoff.

        (g)    For the purpose of computing vacation pay or fraction thereof, an
employee hired on or before the fifteenth (15th) of a month shall be credited
with the full pro rata vacation pay otherwise attributable to that month, and an
employee hired after the fifteenth (15th) day of a month shall not be credited
with any pro rata vacation pay for that month. An employee whose employment
terminates on or after the fifteenth (15th) of the month shall be credited with
full pro rata vacation pay otherwise attributable to that month. An employee
whose employment terminates before the fifteenth (15th) of the month shall not
be credited with pro rata vacation pay for that month.

        Example: An employee comes to work on February 13, 1980. On May 1, 1980
he or she has completed three (3) months employment and he or she is entitled to
fractional vacation pay of three-twelfths (3/12ths) of one (1) week. On May 1,
1981, the second May of his employment, he or she is entitled to two (2) weeks
vacation pay payable at vacation time and one (1) day of vacation pay payable at
Christmas. On May 1, 1982, he or she would be entitled to two (2) weeks and two
(2) days; May 1, 1983- two (2) weeks and three (3) days; and May 1, 1984-three
(3) weeks. It is assumed in this Example that the employee worked at least
ninety percent (90%) of the scheduled hours worked by the plant during each of
the applicable twelve (12) month periods. If he or she has worked eighty percent
(80%) of the time, he or she will receive three-fifths (3/5ths) of the vacation
pay otherwise due.

12

--------------------------------------------------------------------------------

    7.5    Severance of Employment

        A new employee or an employee who is laid off, discharged or quits is to
be allowed the vacation benefit to which he or she is entitled under Section 7.4
above, prorated according to his months of service; for example, one (1) month =
1/12th; three (3) months = 3/12ths; ten (10) months = 10/12ths etc.

    7.6    Special Employment

        The vacation pay of employees, who by the specialized nature of their
work are employed by two (2) or more employers in the course of the year, shall
be paid by each employer in proportion to the time he or she has employed the
specialist.

ARTICLE 8

Bereavement Pay/Birth of an Employee's Child

    8.1    Employees shall receive bereavement pay following the death of the
relatives listed in this Article, and the funeral and its arrangements occur
during the employee's scheduled workday. There shall be five days bereavement
leave for the death of a parent, spouse or child/stepchild. There shall be three
days bereavement leave for the death of a, brother, sister, stepmother,
stepfather, spouse's father, spouse's mother, spouse's stepmother, stepfather,
or grandchild. There shall be one day bereavement leave for the death of a
grandparent, the grandparent of a spouse, a brother-in law, a sister-in-law or a
"significant other." If an interment is postponed to a later date and occurs
during the employee's scheduled workday, the employee may take one of the three
foregoing days off with pay on the day of interment.

    8.2    Any paid days off to which an employee is entitled under this Article
shall include second or third shift premiums, as the case may be, if the
employee is assigned to such shift on the day(s) for which he or she is entitled
to such pay. Employees who are on vacation when a death occurs will receive the
bereavement benefit, and may use the affected vacation days at a later date.

    8.3    An employee will be entitled to a day off with pay for the birth of
the employee's biological child or the adoption of a child.

13

--------------------------------------------------------------------------------

ARTICLE 9

Insurance

    9.1    The Company agrees to provide group insurance to employees and
dependents as set forth herein.

    9.2    Benefits

            (a)    The health and welfare plan administered by the Company or
its administrator as selected by the Company shall provide for benefits as
follows:

                (i)    Group life insurance - $60,000.

        The Group Life Insurance/ADD Benefit shall increase by $5,000 in year
two and $5,000 in year three of the contract to a total of $70,000.00.

                (ii)    Sickness and accident insurance-The current sickness and
accident insurance benefit is $340.00. The sickness and accident insurance
benefit shall be increased by $10 in each year of the contract to a total of
$370.00 per week for 52 weeks with a Social Security offset for the last 26
weeks thereof; eligibility commences on the first day of accident or
hospitalized sickness and the fifth day of non-hospitalized sickness. If an
employee qualifies for sickness and accident insurance because of five (5) days
of non-hospitalized sickness and remains qualified for at least one additional
week, the Company will pay the employee the benefit described in this Article
for the unpaid five‑day qualifying period.

                (iii)    Accidental death and dismemberment insurance-the
benefit shall be $60,000.

                (iv)    Paid-up Term life insurance.

                        1. Employees with ten (10) or more years of service
retiring on a regular or early retirement pension will be given a fully paid
$8,000 life insurance policy. Any employee with ten (10) or more years of
service becoming totally disabled will continue to receive coverage for the full
amount of life insurance then in effect until he or she becomes substantially
employed, as determined by the Company or insurance administrator, at which time
the insurance will be eliminated completely; or until age sixty-five (65) when
it will be eliminated and replaced by a $8,000 insurance policy that has been
fully paid by the Company. The full amount of life insurance shall apply to
employees with at least 10 years service, and the amount of insurance shall be
prorated down by years of service for employees with less than 10 years of
service.

14

--------------------------------------------------------------------------------

 

                   (v)   Health Insurance-

                            1.    The Company will provide J or equivalent plan
(including vision), with employee contributions of 17% in 2006 and 2007, 18%
beginning on January 1, 2008, and 19% beginning on January 1, 2009.

                            2.    The Company will provide VHP or equivalent
plan (including vision and dental) with employee contributions of 12% in 2006,
14% beginning on January 1, 2007, 16% beginning on January 1, 2008, and 18%
beginning on January 1, 2009.

                            3.    The Company will provide VFP 100 or equivalent
plan (including vision) with employee contributions of 15% beginning January 1,
2007, 16% beginning January 1, 2008 and 17% beginning on January 1, 2009.

                            4.    The Company will provide VFP 500 or equivalent
plan (including vision) with employee contribution of 3% beginning on January 1,
2007.

                            5.    The Company has the right to rate the health
plans separately.

                            6.    Effective immediately, new employees may not
enroll in VHP or J plans. If they take health insurance, they must take a VFP
plan. They will be eligible to take other plans, if they are offered, after they
are with the company for six (6) years.

                            7.    There will be an open enrollment period ending
June 1, 2006. After this, employees who are enrolled in the J or VHP plans
cannot switch between these two plans, but may switch to a VFP plan when it is
available. Once an employee selects a VFP plan, the employee is not eligible for
a VHP or J plan.

                            8.    Employees on the VFP may purchase dental by
paying 50% of the premium.

                            9.    Employees may choose to opt out of health
plans and obtain a monthly stipend of $250.00 through payroll.

15

--------------------------------------------------------------------------------

                    (vi)    The Company will pay the full premium for health
insurance for one month per five years of continuous service (up to a maximum of
three months) for retirees, provided they are not eligible for health insurance
from another employer.

            (b)    The insurance benefits which are provided shall be described
in a brochure which shall be distributed to employees. The terms and conditions
under which such benefits are provided are governed by insurance agreements
between the Company and its insurance carriers. The Union and the Company shall
work together in good faith to help preserve quality benefits, control costs,
and provide information to employees.

    9.3    Contributions

        The Company shall continue its contributions for the health insurance
coverage, life insurance and accidental death and dismemberment insurance of a
laid-off employee for three (3) calendar months (provided the employee makes his
contribution if any is required). If the employee is laid off on or before the
fifteenth (15th) of a month, that month shall be considered the first of the
three months; and if the employee is laid off after the fifteenth (15th) of a
month, the following calendar month shall be considered the first of the three
months. If an active employee dies, the Company will continue health insurance
for the survivor(s) on the employee's health plan for three (3) months at no
cost to the deceased employee's family. To keep policies in force, both the
Company and employee must pay his share while the employee is off the job
because of sickness and accident, strike or lockout or any other suspension in
the industry beyond the control of either management or labor.

    9.4    Disability

            (a)    If an employee is permanently and totally disabled, the
Company shall continue its contribution for up to six (6) months, as described
in the previous section "Contributions." Thereafter, the Company will provide
such health insurance contributions (provided the employee makes his
contribution, if any is required) for five (5) years from the date when he or
she ceased to work due to such disability. At the end of such five (5) year
period, the Company shall thereafter continue its contributions for individual
coverage only, as long as the employee makes his contribution and is permanently
and totally disabled, or until he or she reaches age 65, whichever occurs
sooner; provided, that the Company will not make any contributions described in
this subsection (a) during any period when the employee or his spouse is
employed and group health insurance benefits are available to them, or after he
or she reaches age 65. The Company and the Union may amend this subsection in
their discretion.

16

--------------------------------------------------------------------------------

    9.5    Retired Employees. Effective May 2, 1981, any employee who has
retired after April 30, 1975 under the provisions of the Barre Belt Granite
Employer-Union Pension Plan shall be allowed to continue group insurance
coverage in the amount of $3,000 of term insurance, subject to any applicable
insurance carrier rules and regulations. The full cost of such coverage will be
paid by the retired employee at the group rate applicable to the term life
insurance including such insurance for retired employees being provided through
the Company. The premium to be paid by such retired employees shall be deducted
from the monthly retirement payable to him under the Pension Plan.

    9.6    The Company is authorized to utilize the services of an impartial
professional consultant as deemed necessary to advise concerning the proper
operation of the insurance program.

    9.7    The parties agree to consider and implement by agreement health
insurance cost containment measures with a view to improving and increasing the
quality and efficiency of health care.

    9.8    The Company shall provide the Union with any notices threatening or
canceling any insurance coverage provided for Union employees under this
Agreement. Immediately upon cancellation, the Union and the employees may
withhold all services until such time as the insurance has been fully reinstated
with retroactive coverage.

ARTICLE 10

Pension Plan Agreement1

    10.1    Merger of the Pension Plan

        The Barre Belt Granite Employer-Union Pension Plan (the "Plan") has
merged with and into the Steelworkers Pension Trust (the "Pension Trust")
pursuant to the terms of a certain merger agreement (the "Merger Agreement")
between the Plan and the Pension Trust, the terms of which are incorporated
herein by reference. (Hereafter, the merger of the Plan and the Pension Trust is
referred to as the "Merger.")

17

--------------------------------------------------------------------------------

    10.2    Incorporated Documents

    This Article 10 incorporates by reference the terms of a Merger Agreement
between the Plan and the Pension Trust, and the provisions of the documents
governing the Pension Trust, including the "UIU Declaration of Trust, Effective
December 5, 1997."

    10.3    Contribution Rate

    The month for which the contribution is due is referred to as the "benefit
month," and the month prior to the benefit month is referred to as the "wage
month." The Employer shall contribute to the Pension Trust each and every
benefit month a sum of money equal to $1.55 per hour for each hour worked by all
Covered Employees during the wage month. The pension contribution shall increase
by $.05 in year two and by $.05 in year three of the contract to a total
contribution of $1.65 per hour.

    10.4    Covered Employees

    Covered Employees are all employees employed within the Union's Bargaining
Unit who were actively employed by the Employer for any length of time during
the wage month. The Employer is required to make a contribution on an employee
whose employment is terminated during the wage month.

    10.5    Hours Worked

    The term "Hours Worked" means not only hours actually worked by Covered
Employees but also hours not actually worked but for which Covered Employees
were paid because of vacation, holidays, jury duty or bereavement leave.

    10.6    Payment of Contributions

    Contributions are due from the Employer on the fifteenth (15th) day of the
benefit month, commencing with the benefit month of February 1999 and each and
every month thereafter so long as this agreement is in force.

    10.7    Coverage-Newly Hired Employees Not Previously Covered

    Newly hired employees not previously covered by the Pension Trust are not
considered Covered Employees until the first day of the first calendar month
immediately after the commencement of employment. Such calendar month is the new
employee's first benefit month. The immediately preceding calendar month is the
employee's first wage month.

18

--------------------------------------------------------------------------------

    10.8    Coverage-Newly Hired Employees Who Were Previously Covered

    Newly hired employees previously covered by the Pension Trust are considered
Covered Employees as of the first day of the first calendar month immediately
after the commencement of employment. This calendar month is the employee's
first benefit month and the immediately preceding calendar month is the
employee's first wage month.

    10.9    Contribution Reports and Data

    The Employer shall transmit to the Pension Trust with each contribution a
contribution report on the form furnished by the Pension Trust on which the
Employer shall report the names, status, hire and termination dates as
applicable, as well as the total hours paid to each covered employee during the
wage month. The Employer shall provide a copy of this report to the Union. The
Employer further agrees to supply to the Pension Trust such further information
as may from time to time be requested by it in connection with the benefits
provided by said Pension Trust to said employees, and to permit audits of its
books and records by the Pension Trust for the sole purpose of determining
compliance with the terms and conditions of this agreement.

    10.10    Delinquent Employers

    In the event that an Employer fails to maintain affiliation in good standing
with the Pension Trust, the Employer shall be in violation of this Article 10,
in addition to all other applicable standards. Immediately upon termination of
the Employer's affiliation with the Pension Trust, the Union and the employees
may withhold all services from the delinquent Employer until such time as the
default has been cured to the satisfaction of the Pension Trust and the Union.

ARTICLE 11

401K Plan

    The Company will establish a Section 401(k) plan for all its union
employees. The Company will match contributions at 30% of the first $1,000 and
10% of the excess up to the maximum contribution level allowed under the plan.

ARTICLE 12

Notices

    12.1    The Company shall install a bulletin board for joint use of the
Company and Unions.

19

--------------------------------------------------------------------------------

    12.2    Before suspending operations the day before or the day after a
scheduled holiday, at least three (3) working days' notice must be posted on the
bulletin board.

    12.3    At least twenty-four (24) hours' notice of any other suspensions of
operations must be posted on bulletin boards stating when plant will close as
well as when work is to be resumed.

    12.4    An employee who gives his employer two (2) weeks' written notice
before resignation will not be dismissed during the notice period without just
cause which shall include the employee's failure to perform the work assigned or
to report to work on time as that employee would normally do. An employee who
gives notice of resignation shall remain subject to layoff during the notice
period. The employer will provide the employee with a written form that the
employee will be asked to sign to confirm notice.

    12.5    If an employer decides to meet and speak to an employee because the
employer believes that any further infraction will lead to discharge, the
employer shall inform the union and invite the union business agent to attend
the meeting. If the business agent is unavailable, notice can be provided to a
Union officer or shop steward.

ARTICLE 13

Layoff and Recall

    13.1    Layoff and recall shall be on the basis of seniority with the
Company, with most senior employees enjoying preference to avoid layoffs and to
be recalled. Unless it is demonstrated that a senior employee lacks proficiency
to perform work in another category, the senior employee shall have the right to
move to another category to avoid layoff. A layoff shall not interrupt the
accrual of industry service. Employees shall have recall rights for twelve (12)
months from the date of layoff.

    13.2    The Company shall provide the Union with a seniority roster
semi-annually, in April and October. There shall be a single seniority roster
for all GCA employees of the Company.

ARTICLE 14

Union Security

    14.1    Employees covered by this Agreement shall, as a condition of
employment, be or become members of the Union on the thirty-first calendar day
following their date of employment or the effective date of this Agreement,
whichever is later. As a condition of continued employment, employees must
remain members of the Union in good standing with respect to payment of
initiation fees (if not already a member) and periodic dues uniformly required
as a condition of acquiring or retaining membership.

20

--------------------------------------------------------------------------------

 

    14.2    Operators of all granite, marble or other stone working machinery
shall be members of the Union such as: computerized stencil cutting machines,
sandblast, surface cutters, carbos, planers, lathes, die sinkers, polishing
wheels, saws, paper rolls, sharpening machines, surface plates, guillotines,
sandblast stencil cutting machines, carvers, etchers, auto etchers and wire
sawing on granite when detached from the quarry. Operation of machinery includes
on-the-premises creation of the job file that guides or controls a machine in
the sawing, cutting, polishing or other manufacture of granite. The operation of
machinery that performs functions substantially similar to the functions
performed by the machinery listed in this Article shall be by members of the
Union.

    Except as specified otherwise in this Article, all work that is assigned to
the jurisdiction of the various trades and specialties within the union by the
terms of this agreement shall only be performed by Union members. The Union
agrees that jurisdictional restrictions will not apply to: 1) incidental
operation of machines for expediency; 2) coverage due to an absence caused by
sickness or vacation, or 3) coverage when a machine operator is busy with other
job responsibilities. To ensure 40 hours of pay, the worker may be assigned to
duties outside of their traditional jurisdictional duties for a period not to
exceed 16 hours per week for items 1, 2 and 3 above. In each facility, there may
be no more than one owner operating machinery that is assigned to Union members
under the terms of this agreement; any other owner may operate machinery only if
they are Union members. Only foremen and management shall have the authority to
discipline, hire or fire union employees. Foremen shall not perform union work,
but shall limit their responsibilities to supervision and instruction.

    The Company agrees to maintain an average union staffing level of
approximately 70% GCA.

    14.3    GROUP LEADER‑LEADMAN. A group leader or leadman is a bargaining unit
employee who has responsibilities under a foreman in a specific work area or
section. He or she is in charge of that area in the absence of a foreman.
Following instructions of the foreman, he or she directs employees in routine
work including priority and movement of work in process. He or she has the
responsibility to inspect and reject units if they do not meet quality
standards. He or she can instruct employees and answer routine questions about
work. He or she does not have the power to hire, fire or adjust wages for
personnel, or effectively recommend the same.

21

--------------------------------------------------------------------------------

ARTICLE 15

Check‑Off

    15.1    It is agreed that Union initiation fees, membership dues, and
assessments uniformly imposed on all members, in accordance with the
Constitution and By-Laws of the Union, shall be deducted monthly from the pay of
each employee who executes or has executed the following "authorization for
check off" form:

    "I, the undersigned, an employee of Rock of Ages Corporation, hereby
authorize and direct the Company to deduct from my wages as checked below:

   ( ) Initiation fees
   ( ) Monthly union dues
   ( )  Assessments uniformly imposed on all members as designated by the Union,
and pay same to the Granite Cutters' Association.

    "I understand that this authorization is irrevocable for a period of one
year or until the expiration of the Agreement between the Union and the Company,
whichever occurs sooner, and shall be automatically renewed for successive
periods of one (1) year each or for the period of each succeeding applicable
collective agreement between the Company and the Union, whichever shall be
shorter, unless I notify the Company and the Union in writing by registered
mail, return receipt requested of my desire to cancel and revoke this
assignment, within ten (10) calendar days prior to the expiration of each period
of one year, or of the expiration of each applicable collective agreement
between the Company and the Union, whichever occurs sooner."

    15.2    Deductions shall be remitted by the end of each month to an officer
designated by the local union along with a list of the employees from whom
deductions are made.

ARTICLE 16

Dispute Settlement

    16.1    Any difference which may arise as to the meaning of this Agreement
or any memorandum agreement between the parties as to compliance with the terms
of such agreements shall be resolved as follows:

22

--------------------------------------------------------------------------------

        Step 1: Between the foreman and employee involved and/or Union Steward
and/or other Union representative. Grievances must be submitted within ten (10)
workdays of the time the subject of the grievance becomes or should have become
known to the aggrieved employee or Union.

        Step 2: Between the Union Steward and/or other Union representatives and
the Plant Manager. If the matter is not settled within five (5) workdays of
initiating this step, it may be referred to Step 3.

        Step 3: Between the Union Business Representative and/or Union Steward
and the Division Vice President and/or the Plant Manager. If the matter is not
settled at this step, then a formal written grievance will be submitted within
five (5) working days.

        Step 4: Between the Granite Cutters' Association Staff Representative,
Local Union Business Agent, the President of the Company, the Division Vice
President and/or the Plant Manager.

        Step 5: Submit the grievance to arbitration and pursuant to existing
voluntary labor arbitration rules of the American Arbitration Association within
thirty (30) days following the Step 4 answer. The Arbitrator shall have no
authority to alter in any way the terms and conditions of this Agreement and
shall confine his decision to a determination of the facts and an interpretation
and application of this Agreement. The decision of the Arbitrator shall be final
and binding on all parties. The fees and expenses associated with arbitration of
the grievance shall be borne equally by the parties to the grievance or dispute.

    In the event a difference is not appealed to the next succeeding step of the
above procedure within the time limit specified, the right of appeal shall be
lost.

    The aggrieved employee may attend any steps of the grievance procedures.
Time limits may be extended by mutual agreement.

    16.2    Grievances may be initiated by the Company. The grievance shall be
discussed between the Company representative and the Steward, Local Union
President and/or Union Business Agent or other Union representative. In the
event such difference is not settled through such discussion, the dispute will
be further processed in accordance with the provisions of Section 16.1, Steps 3,
4 and 5.

    16.3    Grievances processed in accordance with the provisions of this
Article must be in writing and signed by the grieving party for submission to
Step 4 and succeeding Steps. It is mutually understood that the words "Foreman"
or "Plant Manager" may be replaced by the word "Company" where appropriate. Time
limits may be extended by mutual agreement.

23

--------------------------------------------------------------------------------

    16.4    The Union agrees that during the term of this Agreement neither the
Union nor its members shall encourage or engage in any strikes, stoppages,
slowdowns or other interruption of work, and the Company agrees that there shall
be no lockouts.

ARTICLE 17

Plant Access

    It is agreed that a Business Agent and/or Union official shall be permitted
to enter any plant during working hours or during hours when such agent or
official has reason to believe employees are working, for the purpose of
administering the provisions of this Agreement. A committee wishing to enter the
plant during working hours must first get permission at the office.

ARTICLE 18

Nondiscrimination

    The parties shall comply with all applicable laws governing equal employment
opportunities for employees covered by this agreement. This shall include laws
prohibiting discrimination against employees on account of race, color, gender,
religion, national origin, age, sexual preference, protected handicap or union
activities.

ARTICLE 19

Governmental Regulations

    The Company will comply with all applicable laws, including workers'
compensation and unemployment compensation laws, enacted for the betterment of
wages and working conditions in the granite trade. All employees must utilize
safety equipment required by applicable law.

24

--------------------------------------------------------------------------------

ARTICLE 20

Substandard Operations

    It is acknowledged by the parties that production of granite products under
conditions less favorable than those contained in this Agreement represents a
threat to the prosperity of the industry and the health and living standards of
the employees working herein. If a full-time employee works for another person
or firm in the industry which competes with his employer, it shall constitute
just cause for disciplinary action, leading to discharge for subsequent or
continuing offenses. Work performed on the premises of the Company on projects
in which the Company has some interest shall not be considered moonlighting, and
shall not subject the employee to discipline or discharge. The parties
acknowledge that such moonlighting by full-time employees is generally harmful
to the industry and to the employees. It should be discouraged. An employer
found to have engaged or employed a moonlighter shall be required to pay time
and one half for all hours worked by the moonlighter; shall be required to make
all fund payments for such hours worked to the Barre Belt Pension Fund to the
extent permitted by such funds; and shall be subject to other sanctions as a
grievance committee or arbitrator deems just.

ARTICLE 21

Labor Management Team

    It is mutually agreed to form a Labor Management Team (LMT) composed equally
of Union representatives and management representatives in such total number as
may be agreed from time to time by the Union and Company. The LMT may meet on
mutually agreeable occasions to discuss and resolve issues of safety, health,
betterment, interdivisional job opportunities, productivity and other items as
may be appropriate.

    The LMT is intended to increase joint cooperation and develop an active
employee involvement process. These efforts shall not interfere with any
provisions of this agreement nor circumvent the grievance procedure, nor
interfere with management's rights, but it is a goal of the LMT to avoid
circumstances or practices which could give rise to a claim by either party that
the provisions of this agreement were not adhered to and to create an atmosphere
of cooperation so as to minimize events leading to grievances.

    The LMT may have various divisions or advisory groups as mutually agreed and
may meet jointly with LMTs formed in other divisions and with other unions of
the Company.

25

--------------------------------------------------------------------------------

    The objectives of the LMT will also focus on increasing customer service and
satisfaction, more effective methods of operation, enhancing employee morale and
creating and assuring full and open communication among employees and the
Company. The LMT will analyze and solve identified problems and participate and
support in the implementation of agreed solutions. The LMT will also investigate
and recommend actions to the Company and Union to increase employee involvement
and responsibility in the areas of production, production teams, and quality
control.

ARTICLE 22

Safety Measures

    22.1    Suction Devices

    The Company shall maintain its plants with suction equipment as described
below:

            (a)    All bankers using pneumatic tools and surface machines shall
be equipped with suction devices.

            (b)    Every employee cutting granite shall be provided with an
adequate suction device. No granite shall be cut unless this requirement has
been met.

            (c)    All emery wheels, in the blacksmith's shop and plant, shall
have suitable safety and suction devices. All rounding of edges and other
operations, with a pneumatic or electric machine, shall only be done with the
added use of a suction device.

            (d)    All sandblast rooms shall be equipped with suitable suction
devices so that they shall be in a dustless condition, both inside and outside.

            (e)    All suction equipment shall be of the vacuum type complete
with adequate dust arrestors, which will filter the air before discharge into
the atmosphere.

            (f)    All surface cutting machines in the cutting section of the
plant shall be equipped with proper suction devices and shall immediately cease
operations when a breakdown in the air suction or other devices occurs or when
such air suction or other attachments become defective. Workers must, at all
times, be amply protected from chips, grit or water from any machine. Proper
screens, butty-boards or any other suitable method must be furnished and used.
Bumpers must not be used.

            (g)    The Engineer for the Department of Labor and Industry for the
State of Vermont shall confer with the Company and the Business Agent concerning
the proper function of all suction equipment in granite plants.

26

--------------------------------------------------------------------------------

    22.2    Safety Glasses

    The Company shall provide safety glasses for its employees, upon the request
of such employees. If an employee needs prescription safety glasses, he or she
shall pay for his own eye examination and shall furnish the prescription to the
Company. The Company shall then provide such prescription glasses at no
additional cost to the employee. Broken safety glasses shall be replaced by the
Company on a reasonable basis.

    22.3    Plant Heat

    Cutting plants and air for pneumatic machines is to be heated to at least
sixty (60) degrees. Hot water must also be provided. If the Union initiates a
grievance for the Company's failure to heat the plant to 60 degrees, the
arbitrator is authorized to impose a penalty of two (2) hours' pay for time lost
due to lack of heat. The arbitrator shall be authorized to impose a penalty of
up to four (4) hours' pay in situations where the Company has been found to have
repeatedly failed to heat the plant as required under this Section and if the
arbitrator finds that the circumstances of such violations warrant an additional
penalty.

    22.4    Miscellaneous

            (a)    No employee shall be permitted to operate automatic and
manual sandblast at the same time, except under conditions mutually agreeable to
the union and the Company.

            (b)    In turning down grindstones, water in sufficient quantities
or other suitable devices must be used at all times to keep down the dust.

            (c)    Toilets connected with running water must be furnished in
every plant and must be always kept in sanitary conditions, thoroughly boxed in
and ventilated so as to eliminate all odors in conformity with health laws.

            (d)    Drinking water with sanitary bubblers must be furnished in
every plant.

            (e)    A device to give ample warning when stones are being carried
through the plant will be used with the operation of each traveling crane.

            (f)    The Company shall, at its expense, replace chalk and chalk
lines, pencils and sandblast knives, tapes, rulers, handles, aprons, rubbers and
similar equipment on a reasonable basis. The Company shall make safety footwear
(steel toe) available to requesting employees from the Company supply room. For
each requesting employee, the Company will contribute once a year to defray the
costs of safety footwear (i.e., steel toe). The Company shall pay the full cost
of the safety footwear, up to a maximum of eighty ($80.00) dollars, paid once
per year without proof of purchase; employee must still wear safety footwear on
the job.

27

--------------------------------------------------------------------------------

    22.5    Consultation and Enforcement

    The Company will confer with the Union regarding safety and other rules and
regulations affecting the health, safety and comfort of the employees. The
parties agree to cooperate with each other in enforcing safety rules and
practices in an effort to reduce hazards and insure safe working conditions. To
assure safety, if an employee is not adequately trained or qualified to operate
a piece of equipment, the employee will not be required to operate the
equipment.

ARTICLE 23

New Machinery

    23.1    The Company and the Union agree that, for the best interest of the
employees, the Company and the community as a whole, they favor and will
encourage the progress and growth of the Granite Industry in Vermont. The
Company has the right to introduce new machinery into the plant, and the
assignment of an operator to new machinery will be made on a reasonable basis
with appropriate consideration for safety, workload, existing practices, and
operational requirements including production efficiency and flexibility.

    The Company agrees that, in the operation of granite working machinery, the
present jurisdiction of the union will be preserved. The Company further agrees
that employees covered by the agreement shall be given reasonable opportunity to
become proficient with new granite working machinery. It is understood that the
employees of a manufacturer displaced because of the introduction of new
machinery into the plant shall be given such first opportunity.

ARTICLE 24

Apprentice Training Program

    24.1    The Program

    The Apprentice Training Program for Granite Cutters, Polishers, Tool
Sharpeners and Draftspersons, as developed and approved by the Barre District
Granite Manufacturers and the Unions, shall govern the training of apprentices. 
No provision in the Apprentice Training Program of the Granite Cutters,
Polishers, Tool Sharpeners and Draftspersons shall operate in violation of any
provisions of this agreement.

28

--------------------------------------------------------------------------------

    24.2     Records

            (a)    The Company shall keep a record of all apprentices in their
employ. Records shall show full name, date of employment; trade; social security
number; age; and date of leaving. Records shall be open to inspection by the
Business Agent of the Union.

            (b)    Within thirty (30) calendar days of employment, the Company
agrees to supply the Business Agent with names of each apprentice employed, the
date of employment, the trade, the apprentice's social security number and age.
The Company also must state if the apprentice comes within the quota as per this
Agreement.

    24.3    Job Training Partnership Act

    The Union agrees to give the necessary approval and to join with the Company
in any future applications for funds under the Job Training Partnership Act,
subject to the understanding that the Union may withhold such approval in the
event of a substantial change in the present employment situation in the
industry.

    24.4    Apprentices shall not replace a journeyman and unemployed journeymen
who apply for an apprenticeship position shall be given first consideration for
employment.

ARTICLE 25

Leaves of Absence

    25.1    Unpaid leaves of absence may be taken only with prior written
approval of the Company, and copies of same shall be given to the Union.
Applicable federal and state statutes governing family and medical leave shall
apply to any leaves which were within their purview.

    25.2    Any employee newly hired to perform the work of an employee on leave
of absence will be notified by the Company that continued employment is
temporary.

    25.3    Any person holding office in the Union as a full-time Business Agent
shall accrue seniority in his or her former position while holding such office
for a period of three years. Any such Union officer can accrue additional
seniority, up to a maximum of six years, that is equal to the officer's length
of service with the Company. If the Union officer does not return to employment
with the Company during the period that he or she or she is accruing seniority
under this paragraph, then the officer shall forfeit that seniority.

29

--------------------------------------------------------------------------------

    Upon completion of his or her Union service, a Union officer may exercise
any accrued seniority rights to return to employment within his or her former
trade. Any Union officer who wishes to return to service with the Company after
the expiration of his or her seniority rights shall have first preference for
the first available opening in the Company within the officer's trade for which
the officer is qualified.

    Any Union employee who is assigned to a management position shall accrue
seniority in his or her former position for a period of three years. If such
person does not return to his or her position as a Union employee within three
years, such seniority shall be forfeited. During the three year period provided
by this paragraph, such person may exercise any accrued seniority rights to
return to a Union position within his or her former trade.

ARTICLE 26

Probationary Period

    26.1    There shall be a probationary period of thirty (30) calendar days
for journeymen and sixty (60) calendar days for apprentices with a right to
extend such probationary periods by mutual agreement. The probationary period
for a journeyman who is a new hire, and is changing trades to a new trade, shall
be sixty days. A discharge during the probationary period shall not be subject
to the grievance or arbitration provisions of this agreement. Upon completion of
the probationary period, the employee's seniority date shall be retroactive to
his most recent date of hire.

ARTICLE 27

New Employees

    27.1    In the event of a permanent vacancy which the Company intends to
fill with a journeyman, the Company will call or otherwise notify the Union in
advance and will consider the names of any journeymen submitted by the Union. In
the event of any permanent vacancy within the Company, the Company will make a
reasonable effort under the circumstances, subject to the Company's need to fill
the position promptly, to post the vacancy within the Company. Nothing herein
will require the employer to interview or hire any applicant.

30

--------------------------------------------------------------------------------

 

ARTICLE 28

Subcontracting

    The Company will subcontract bargaining unit work only if its plant lacks
the physical capacity or human resources to accommodate the work and not to
avoid the terms of this contract; provided, however, that the Company may
subcontract work to other entities that employ GCA members to perform the work
that is subcontracted. The Company will notify the Union in advance of an intent
to subcontract bargaining unit work which will result in (or prolong) either
layoffs or a reduction in the work week below forty hours; and, upon request,
will bargain with the Union about the decision and its impact upon the
employees.

ARTICLE 29

Accidents

    A workman must report any accident or defect in any stone immediately on
discovering it; otherwise he or she shall be subject to appropriate disciplinary
action. Sufficient room at all times must be given to granite cutters and other
workers. If an employee is injured on the job and formal notice (i.e., the
employer's first report of injury) is provided to the State of Vermont, a copy
of the written notice will be provided to the union business agent.

GRANITE CUTTERS' PROVISIONS

ARTICLE 1

Jurisdiction

    It is mutually agreed that the Union shall have jurisdiction over the
following job functions involved in the Company's plant operations: drilling
(including paper rolls and saw blocks at the plants), cutting, lettering,
finishing, surface plate finishing, carbo sawing, sandblasting, carving,
etching, planing, lathe operating, channeling for crosses or any similar work
building or monumental, polishing (whether by hand or machine), sawing (of rough
blocks into slabs, dies, etc.), bedsetting, plastering, pinning up, steeling and
grinding of granite; tool sharpening (by hand or machine) of all hand tools used
in the plants; and drafting including layouts, tracings, patterns and making
shop cards requiring drafting. All employees will be classified by the above job
functions for purposes of the provisions on layoff in Article 12. The Union and
Company agree that employees covered by this agreement may be assigned to any
other job functions within the jurisdiction of the Union or as allowed by
Paragraph 14.2 as may be necessary to assure available work is completed in a
timely and efficient manner.

31

--------------------------------------------------------------------------------

ARTICLE 2

Apprentice-Journeyman

    Apprentices must work a period of two years to achieve the status of
journeymen.

ARTICLE 3

Apprentice Quotas

    The apprentice quota for all positions except draftspersons, lathe operators
and sawyers shall be: 1 for 2, 2 for 5, 3 for 8, 4 for 11, 5 for 14, 6 for 17.
One apprentice lathe operator is allowed for each two lathes operated. One
apprentice sawyer shall be allowed to every two sawyers. One apprentice
draftsperson for one journeyman draftsperson and two apprentice draftspersons
for three journeyman draftspersons shall be allowed, but owners, partners and
office managers shall not be considered journeymen.

ARTICLE 4

    4.1    All employees covered by this contract shall not disclose any
confidential information obtained from contracts worked in any office. All
custom drafting done outside of a regular eight (8) hour day shall be charged at
the rate of time and one‑half plus ten percent (10%) extra for materials used.
All custom work to be governed by the Business Agent.

32

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the undersigned have executed this Agreement effective
April 29, 2006.

   

FOR GRANITE CUTTERS' ASSOCIATION  

--------------------------------------------------------------------------------

Matthew Peake, Business Agent  

--------------------------------------------------------------------------------

Sandy Conti, Committeeman  

--------------------------------------------------------------------------------

Randy Copping, Committeeman  

--------------------------------------------------------------------------------

Harold Wood, Committeeman     ROCK OF AGES CORPORATION  

--------------------------------------------------------------------------------

Robert Pope, Chief Negotiator  

--------------------------------------------------------------------------------

Donald Labonte, President, Manufacturing Division  

--------------------------------------------------------------------------------

John Rose, Operations Manager, Manufacturing Division  

--------------------------------------------------------------------------------

Paul Hutchins, Vice President of Administration

33

--------------------------------------------------------------------------------

MANUFACTURING DIVISION
CALENDAR OF HOLIDAY OBSERVANCES
DURING 2006 - 2009 CONTRACT

 

2006     Memorial Day May 29 Monday Independence Day July 4 Tuesday Labor Day
September 4 Monday Employee Appreciation Day September 5 Tuesday Veterans Day
November 13 Monday Thanksgiving Day November 23 Thursday Day After Thanksgiving
November 24 Friday Christmas Day December 25 Monday       2007     New Years Day
January 1 Monday Day Before Town Meeting March 5 Monday Town Meeting Day March 6
Tuesday Memorial Day May 28 Monday Independence Day July 4 Wednesday Labor Day
September 3 Monday Employee Appreciation Day September 4 Tuesday Veterans Day
November 12 Monday Thanksgiving Day November 22 Thursday Day after Thanksgiving
November 23 Friday Christmas Day December 25 Tuesday       2008     New Years
Day January 1 Tuesday Day Before Town Meeting March 3 Monday Town Meeting Day
March 4 Tuesday Memorial Day May 26 Monday Independence Day July 4 Friday Labor
Day September 1 Monday Employee Appreciation Day September 2 Tuesday Veterans
Day November 17 Monday Thanksgiving Day November 27 Thursday Day After
Thanksgiving November 28 Friday Christmas Day December 25 Thursday       2009  
  New Years Day January 1 Thursday Day Before Town Meeting March 2 Monday Town
Meeting Day March 3 Tuesday

 

34

--------------------------------------------------------------------------------

 

EXHIBIT 10.24

 

Granite Cutters' Association
107 N. Main Street
Barre, Vermont 05641

April 29, 2006

Donald Labonte, President
Rock of Ages Corp., Manufacturing Division
PO Box 482
Barre, Vt. 05641-0482

SIDE LETTER AGREEMENT

 

Gentlemen:

    The terms and conditions of the collective bargaining agreement between the
Granite Cutters' Association and the Rock of Ages Corporation are hereby
modified by this side letter agreement, dated as of April 29, 2006

 

Seniority

    Article 13.2 provides that there shall be a single seniority roster for all
GCA employees of this Company. To implement this provision, we have agreed that
the existing seniority lists for all four entities involved in a merger with the
Company (i.e., Anderson-Friberg, Lawson Granite, Rock of Ages and Associated Saw
Plant) as of January 1, 1996, shall be merged into a single seniority list. The
date of hire with each of the four entities involved in this transaction shall
be used to measure seniority on the merged seniority list. If an employee has
continuous service with two or more of the entities involved in that merger, all
of that continuous service shall be counted in calculating seniority.

    Article 13.1 provides that layoff and recall shall be on the basis of
seniority, subject to ability. We agree that if there is a short-term layoff
(meaning no more than two consecutive weeks or a total of four weeks in a single
calendar year) in any of the Rock of Ages plants, that the seniority roster
within the affected plant shall be used to implement the layoff. For such
short-term layoffs, affected employees will not have the right to bump employees
in another plant. If the layoff is of any greater duration, then the
Company-wide seniority list, which shall be merged as provided in this Letter,
shall control the layoffs.

    Article 7.4(d) grants employees additional vacation based upon length of
service with the Company. We agree that continuous service with any of the four
entities involved in the merger shall be included in calculating eligibility for
this benefit. Thus, for example, an employee with 25 years of service with
Lawson Granite shall be entitled to the four weeks of vacation. If an employee
has 10 years of continuous service with Lawson Granite, immediately followed by
15 years of continuous service with Rock of Ages or Anderson-Friberg, that
employee would also qualify for this additional vacation.

--------------------------------------------------------------------------------

Side-Letter Agreement
GCA-Rock of Ages
April 29, 2006
Page 2

    Article 5.2 addresses overtime. The company shall offer overtime on the
basis of seniority within the category of work in each plant, subject to ability
and experience on the particular job, as provided in Article 5.2. Employees
cannot use seniority to claim a right to overtime offered in another plant.

Work Rules

    The Union will not seek to assert Section 22.4(a) of the collective
bargaining agreement and/or the Memorandum dated August 22, 1979, with respect
to operations covered by such documents unless the Union believes in good faith
that such operations would be unsafe or would constitute an unreasonable
workload on any employee. In any such situation, the Union will provide the
Company with a written statement setting forth its specific objections regarding
safety and workload issues. If the Company and the Union are unable to resolve
the issue, either party may submit it directly to arbitration under the
arbitration provisions of the collective bargaining agreement.

Sympathy Strikes-Picket Lines

    The union agrees that it will not call or condone a strike against
employer's signatory to this agreement in sympathy with a GCA union strike at
the signators to a multi-employer agreement with the Barre Granite Association
("downtown employers") or Swenson Granite, Hillside Granite, or International
Stone Products ("other companies").

    Nothing contained in this agreement shall prevent members of the GCA from
honoring a primary picket line, and they shall suffer no disability as a result
of so doing. However, the GCA shall not permit its members to establish a picket
line at Rock of Ages as a result of a strike against downtown employers or other
companies. Nothing contained in this agreement shall prevent members of the GCA
from refusing to perform "struck work" (i.e., work that has been subcontracted
to Rock of Ages from the downtown employers or other companies during any union
strike against the downtown employers or other companies, or work that has been
transferred to Rock of Ages in Barre from affiliates who are the subject of any
union strike), and they shall suffer no disability as a result of so doing.

    In the event that the union calls or condones a strike against Rock of Ages
in sympathy with a Granite Cutters' Association union strike at the downtown
employers or other companies, Rock of Ages may by-pass the grievance and
arbitration provisions of this agreement, and seek an immediate injunction or
other relief from the courts.

--------------------------------------------------------------------------------

Side-Letter Agreement
GCA-Rock of Ages
April 29, 2006
Page 3

Extension of Apprentice Period

    If the Company neglects to request an extension in the first sixty days of
the apprentice period, there shall be an additional thirty day period in which
the Company can request an extension of the apprentice period from the union.
The Union shall not unreasonably withhold approval of a request for an
extension.

Second Shift

    The Company may desire to implement a change in the shifts, work schedules,
additional compensation, or related concerns on the second shift which would
require changes in the Contract. During the term of this Contract, the parties
agree to negotiate and bargain in good faith on this subject.

Worker Compensation

    The Company shall provide coverage for employees who are paid worker
compensation benefits for the time period that is not covered by worker
compensation. The Company may, in its sole discretion, withdraw this benefit if
the Company determines that it is being abused.

Jib Cranes

    The GCA supports the use of jib cranes, car systems, and similar handling
systems that do not fundamentally infringe upon the respective jurisdiction of
the two unions. The GCA will work with management to reasonably accommodate the
use of such devices by its members where appropriate.

    This side letter agreement shall be in effect for the balance of the
collective bargaining agreement, which is scheduled to expire on April 24, 2009.

--------------------------------------------------------------------------------

 

Dated at _____________, Vermont, this ____ day of __________________, 2006.

 

GRANITE CUTTERS ASSOCIATION   By: Matthew Peak, Business Agent  

 

Dated at ____________, Vermont, this ____ day of ___________________, 2006.

ROCK OF AGES CORPORATION   By: Robert Pope
Chief Negotiator   By: Donald Labonte
President, Manufacturing Division

                                                                               

--------------------------------------------------------------------------------

EXHIBIT 10.33

THE CIT GROUP/BUSINESS CREDIT, INC.
11 West 42nd Street
New York, New York 10036

 

March 29, 2007

Rock of Ages Corporation
772 Graniteville Road
Barre, Vermont 05654
Attention: Chief Executive Officer

Re:    Thirteenth Amendment and Waiver

Gentlemen:

    We refer to the Financing Agreement, dated as of December 17, 1997 (as
amended, the "Financing Agreement"), among Rock of Ages Corporation, Rock of
Ages Kentucky Cemeteries, LLC, Carolina Quarries, Inc., Pennsylvania Granite
Corp., Keith Monument Company LLC, Rock of Ages Memorials Inc. and Sioux Falls
Monument Co. (collectively, the "Companies"), the lenders from time to time
parties thereto (the "Lenders"), and The CIT Group/Business Credit, Inc., as
agent for the Lenders (in such capacity, the "Agent"). Capitalized terms used
herein and not otherwise defined shall have the meanings ascribed thereto in the
Financing Agreement.

Waiver

    You have notified us that the Operating Cash Flow Ratio of the Companies for
the four (4) fiscal quarters ending on or about March 31, 2007 (the "Referenced
Period") was .50 to 1.00. The failure of the Companies to maintain an Operating
Cash Flow Ratio of not less than 1.00 to 1.00 for such period constitutes a
violation of Subparagraph 14 of Section 7 of the Financing Agreement and an
Event of Default under the Financing Agreement (the "Designated Default"). The
Lenders hereby waive the Designated Default as an Event of Default. Nothing
contained herein shall constitute a waiver by the Agent or any Lender of any
other Default or Event of Default, whether or not the Agent or any Lender has
any knowledge thereof, nor shall anything contained herein be deemed a waiver by
the Agent or any Lender of any Default or Event of Default which may occur after
the date hereof.

Amendment

    Effective as of the date hereof (i) the definition of the term "Early
Termination Fee" shall be amended by replacing the phrase "a date prior to April
25, 2007" stated therein with "an Early Termination Date" and by deleting the
phrase "if the Early Termination Date is before April 25, 2007" in its entirety;
and (ii) the definition of the term "Early Termination Date" shall be amended by
replacing the date "October 25, 2006" stated therein with "October 20, 2007."

--------------------------------------------------------------------------------

    This letter shall be governed by and construed in accordance with the
internal laws of the State of New York, without giving effect to conflict of
laws principles.

    Except to the extent expressly set forth herein, no other waiver or
amendment of any of the terms, provisions or conditions of the Financing
Agreement is intended or implied and nothing herein shall constitute a waiver of
any existing or future Defaults or Events of Default (whether or not the Agent
or any Lender has knowledge thereof).

    Please indicate your agreement with the foregoing by signing a copy of this
letter and returning it to us. This letter shall become effective upon our
receipt of a fully-executed copy hereof.

Very truly yours,

THE CIT GROUP/BUSINESS CREDIT, INC., as Agent and as a Lender

By:/s/Jeffrey Iervese
       Name: Jeffrey Iervese
       Title: Assistant Vice President

 

Agreed to by:

ROCK OF AGES CORPORATION
ROCK OF AGES KENTUCKY CEMETERIES, LLC
CAROLINA QUARRIES, INC.
PENNSYLVANIA GRANITE CORP.
KEITH MONUMENT COMPANY LLC
ROCK OF AGES MEMORIALS INC.
SIOUX FALLS MONUMENT CO.

By:/s/ Kurt M. Swenson
Name: Kurt M. Swenson
Title: President & Chief Operating Officer

CHITTENDEN TRUST COMPANY, as a Lender

By: /s/ Mark T. Wahl
Name: Mark T. Wahl
Title: Vice President

 

--------------------------------------------------------------------------------

 

EXHIBIT 10.35

  

AMENDMENT NO. 1 TO SUPPLY AGREEMENT

    This Amendment No. 1 to Supply Agreement is made as of the 1st day of
January 2004, by and among ROCK OF AGES CORPORATION, a Delaware corporation with
its principal office located at 772 Graniteville Road, Graniteville, Vermont
05654 ("ROCK"); and ADAMS GRANITE CO., INC., a Vermont corporation ("Adams").

RECITALS:

    WHEREAS, ROCK and Adams entered into a Supply Agreement dated January 11,
2002 ("Supply Agreement"); and

    WHEREAS, ROCK and Adams desire to amend the Supply Agreement in accordance
with the terms set forth below.

    NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are herein acknowledged, the parties agree as follows:

    1.    Section 3 of the Supply Agreement shall be amended by deleting the
current section 3 in its entirety and replacing it with the following new
section 3:

3.    Minimum Ordering Obligations.  During the Term ROCK shall place orders for
at least Two Million Tow Hundred Fifty Thousand Dollars ($2,250,000.00) (the
"Minimum Order") of Monuments from Adams in each year of the Term, commencing
January 1, 2004. Notwithstanding the foregoing, the Minimum Order may vary up or
down by up to 10% during each year of the remaining Term. The Minimum Order for
each year shall be measured separately, and any such variance in one year shall
not be added to or subtracted from the Minimum Order obligation in any
subsequent year during the Term.

    2.    Section 4 of the Supply Agreement shall be amended by deleting the
current section 4 in its entirety and replacing it with the following new
section 4:

4.    Failure to Meet Minimum Order; Remedy.  Adams shall provide ROCK with a
report of the orders placed by ROCK under this Agreement within Thirty (30) days
prior to the end of each year of the Term. ROCK shall verify Adam's report with
its own numbers and communicate any discrepancies to Adams. If the orders for a
given year are less than the adjusted Minimum Order, then ROCK shall, at its
sole option: (i) place orders for Monuments in the amount of the deficiency; or
(ii) pay to Adams the gross margin that Adams would have realized had such
orders been placed and filled. For the purposes of this Section 3, the gross
margin shall be Adams' average gross margin on sales of Monuments to ROCK over
the prior 2 year period, calculated in accordance with generally accepted
accounting principles, consistently applied. Adams shall keep adequate books and
records sufficient to allow ROCK to calculate the average gross margin, and
shall allow ROCK access to such books and records in accordance with Section 8
hereof.

--------------------------------------------------------------------------------

    The placement of orders and/or the payment of Adams' estimated gross margin,
as provided in section 4(i) or (ii) above, shall be Adam's sole and exclusive
remedy for ROCK's failure to meet the Minimum Order. In no event shall ROCK be
liable to Adams for any claims or demands in equity for specific performance or
claims or demands at law for any further amounts or damages of any kind, whether
direct or indirect, including, but not limited to, loss of revenue or profits or
any special, incidental or consequential damages, even if ROCK has been advised
of the possibility of such damages

    3.    Except as amended by this Amendment No. 1, ROC and Adams hereby agree
and acknowledge that the remainder of the Supply Agreement shall be unchanged
and shall remain in full force and effect.

    IN WITNESS WHEREOF, the parties hereto have executed this Amendment No. 1 to
Supply Agreement all as of the date first above written.

WITNESS   ROCK OF AGES CORPORATION       Linda M. Racette   By: /s/Michael Tule
Michael Tule, Vice President/General Counsel           ADAMS GRANITE COMPANY,
INC.       Denise M. Meyer   By: /s/Kerry F. Zorzi
Kerry F. Zorzi, President

2

--------------------------------------------------------------------------------

EXHIBIT 10.36

AMENDMENT NO. 2 TO SUPPLY AGREEMENT

(Adams Granite Co., Inc.)

     This Amendment No. 2 to Supply Agreement is made as of the 16th day of
January 2007, by and among ROCK OF AGES CORPORATION, a Delaware corporation with
its principal office located at 772 Graniteville Road, Graniteville, Vermont
05654 ("ROCK"); and ADAMS GRANITE CO., INC., a Vermont corporation ("Adams").

RECITALS:

    WHEREAS, ROCK and Adams entered into a Supply Agreement dated January 11,
2002, as amended on January 1, 2004 ("Supply Agreement");

    WHEREAS, ROCK and Adams acknowledge that ROCK placed orders in 2006 totaling
$1,800,000, which was $225,000 less than the required Minimum Order for 2006;
and

    WHEREAS, Adams has agreed to waive ROCK's failure to meet the Minimum Order
for 2006, subject to the terms and conditions set forth below, and accordingly
the parties desire to amend the Supply Agreement in accordance with the terms
set forth below.

    NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are herein acknowledged, the parties agree as follows:

    1.    Adams hereby waives ROCK's failure to meet the Minimum Order required
under Section 3 of the Supply Agreement for 2006 and further waives the remedy
for failure to meet the Minimum Order set forth in Section 4 of the Supply
Agreement. ROCK and Adams each agree that the shortfall from the Minimum Order
for 2006, namely, $225,000, shall be added to the Minimum Order obligation for
2007, so that the Minimum Order obligation for 2007 shall be no less than
$2,250,000. The Minimum Order as revised for 2007 shall apply only to 2007, and
the Minimum Order as set forth in Amendment No. 1, Section 3 of the Supply
Agreement shall apply for the final two years of the term of the Supply
Agreement commencing January 1, 2008 and expiring January 10, 2009.

--------------------------------------------------------------------------------

    2.    This Amendment No. 2 shall be effective as of January 1, 2007. Except
as amended by this Amendment No.2, ROCK and Adams hereby agree and acknowledge
that the remainder of the Supply Agreement shall be unchanged and shall remain
in full force and effect.

    IN WITNESS WHEREOF, the parties hereto have executed this agreement all as
of the date first above written.

WITNESS   ROCK OF AGES CORPORATION       Linda M. Racette   By: /s/Michael Tule
Michael Tule, Vice President/General Counsel           ADAMS GRANITE COMPANY,
INC.       Denise M. Meyer   By: /s/Kerry F. Zorzi
Kerry F. Zorzi, President

2

--------------------------------------------------------------------------------

 

 

 

   

 

 

 

 

 